Exhibit 10.3

Execution Version

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

SPARK HOLDCO, LLC

DATED AS OF AUGUST 1, 2014

THE LIMITED LIABILITY COMPANY INTERESTS IN SPARK HOLDCO, LLC HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES
LAWS OF ANY STATE, OR ANY OTHER APPLICABLE SECURITIES LAWS, AND ARE BEING SOLD
IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND SUCH LAWS. SUCH INTERESTS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY
NOT BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT
ANY TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE
SECURITIES LAWS OF ANY STATE AND ANY OTHER APPLICABLE SECURITIES LAWS; (II) THE
TERMS AND CONDITIONS OF THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT; AND (III) ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING
BETWEEN THE MANAGING MEMBER AND THE APPLICABLE MEMBER. THE LIMITED LIABILITY
COMPANY INTERESTS MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH
SUCH LAWS, THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT,
AND ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BY THE MANAGING MEMBER
AND THE APPLICABLE MEMBER. THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF SUCH
LIMITED LIABILITY COMPANY INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF THEIR
INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

Article I        DEFINITIONS

     2   

Section 1.1

   Definitions      2   

Section 1.2

   Interpretive Provisions      9   

Article II      ORGANIZATION OF THE LIMITED LIABILITY COMPANY

     9   

Section 2.1

   Formation      9   

Section 2.2

   Filing      9   

Section 2.3

   Name      10   

Section 2.4

   Registered Office; Registered Agent      10   

Section 2.5

   Principal Place of Business      10   

Section 2.6

   Purpose; Powers      10   

Section 2.7

   Term      10   

Section 2.8

   Intent      10   

Article III     OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

     10   

Section 3.1

   Authorized Units; General Provisions With Respect to Units      10   

Section 3.2

   Voting Rights      12   

Section 3.3

   Capital Contributions; Unit Ownership      12   

Section 3.4

   Capital Accounts      12   

Section 3.5

   Reserved      12   

Section 3.6

   Other Matters      12   

Section 3.7

   Exchange of Units      13   

Article IV    ALLOCATIONS OF PROFITS AND LOSSES

     16   

Section 4.1

   Profits and Losses      16   

Section 4.2

   Special Allocations      16   

Section 4.3

   Allocations for Tax Purposes in General      18   

Section 4.4

   Other Allocation Rules      18   

Article V      DISTRIBUTIONS

     18   

Section 5.1

   Distributions      18   

Section 5.2

   Certain Distributions and Advances      19   

Section 5.3

   Distribution Upon Withdrawal      19   

Article VI    MANAGEMENT

     20   

Section 6.1

   The Managing Member; Fiduciary Duties      20   

Section 6.2

   Officers      20   

Section 6.3

   Warranted Reliance by Officers on Others      21   

Section 6.4

   Indemnification      21   

Section 6.5

   Maintenance of Insurance or Other Financial Arrangements      21   

Section 6.6

   Resignation or Termination of Managing Member      21   

Section 6.7

   No Inconsistent Obligations      22   

Section 6.8

   Reclassification Events of SEI      22   

Section 6.9

   Certain Costs and Expenses      22   

Section 6.10

   Waiver of Business Opportunities      22   

Article VII   ROLE OF MEMBERS

     23   

Section 7.1

   Rights or Powers      23   

Section 7.2

   Voting      23   

Section 7.3

   Various Capacities      24   

Article VIII TRANSFERS OF INTERESTS

     24   

Section 8.1

   Restrictions on Transfer      24   

 

i



--------------------------------------------------------------------------------

Section 8.2

   Notice of Transfer      24   

Section 8.3

   Transferee Members      24   

Section 8.4

   Legend      25   

Article IX    ACCOUNTING

     25   

Section 9.1

   Books of Account      25   

Section 9.2

   Tax Elections      25   

Section 9.3

   Tax Returns; Information      25   

Section 9.4

   Tax Matters Member      26   

Section 9.5

   Withholding Tax Payments and Obligations      26   

Article X      DISSOLUTION AND TERMINATION

     26   

Section 10.1

   Liquidating Events      26   

Section 10.2

   Bankruptcy      27   

Section 10.3

   Procedure      27   

Section 10.4

   Rights of Members      28   

Section 10.5

   Notices of Dissolution      28   

Section 10.6

   Reasonable Time for Winding Up      28   

Section 10.7

   No Deficit Restoration      28   

Article XI    GENERAL

     28   

Section 11.1

   Amendments; Waivers      28   

Section 11.2

   Further Assurances      29   

Section 11.3

   Successors and Assigns      29   

Section 11.4

   Entire Agreement      29   

Section 11.5

   Rights of Members Independent      29   

Section 11.6

   Governing Law      29   

Section 11.7

   Jurisdiction and Venue      29   

Section 11.8

   Headings      29   

Section 11.9

   Counterparts      29   

Section 11.10

   Notices      30   

Section 11.11

   Representation By Counsel; Interpretation      30   

Section 11.12

   Severability      30   

Section 11.13

   Expenses      30   

Section 11.14

   No Third Party Beneficiaries      30   

Exhibit A     Members, IPO Date Capital Account Balance and Interests

  

 

ii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

SPARK HOLDCO, LLC

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as
amended, supplemented or restated from time to time, this “Agreement”) is
entered into as of August 1, 2014, by and among SPARK HOLDCO, LLC, a Delaware
limited liability company (the “Company”), and each other Person who is or at
any time becomes a Member in accordance with the terms of this Agreement and the
Act. Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in Section 1.1.

RECITALS

WHEREAS, the Company was formed pursuant to a Certificate of Formation filed in
the office of the Secretary of State of the State of Delaware on April 22, 2014;

WHEREAS, in connection with the execution and delivery of the Transaction
Agreement, dated as of June 18, 2014, by and among the Company, Spark Energy
Ventures, LLC, a Texas limited liability company (“SEV”), Spark Energy, Inc., a
Delaware corporation (“SEI”), Spark Energy Holdings, LLC, Texas limited
liability company, NuDevo Retail, LLC, a Delaware limited liability company
(“NuDevco Retail”) and NuDevco Retail Holdings, LLC, a Texas limited liability
company (“NuDevco Retail Holdings”) and the consummation of the transactions
contemplated thereby, NuDevco Retail, NuDevco Retail Holdings and SEI entered
into the Amended and Restated Limited Liability Company Agreement of the
Company, dated as of June 18, 2014 (the “Existing LLC Agreement”), pursuant to
which SEI was admitted as the sole managing member of the Company (in its
capacity as managing Member as well as in any other capacity, the “Managing
Member”);

WHEREAS, SEI has entered into an underwriting agreement with the several
underwriters named therein, providing for the initial public offering (the
“IPO”) of up to 3,000,000 shares of Class A Stock (plus up to an additional
450,000 shares pursuant to an option granted to the underwriters named therein);

WHEREAS, it is contemplated that pursuant to the Transaction Agreement II, dated
as of July 30, 2014, by and among the Company, SEI, NuDevco Retail, NuDevco
Retail Holdings, SEV, NuDevco Partners Holdings, LLC, a Texas limited liability
company and Associated Energy Services, LP, a Texas limited partnership, the
parties to that agreement will effect various transactions in connection with
the IPO (the “IPO Transactions”);

WHEREAS, the Members of the Company consist of those Persons listed on Exhibit A
as of the date hereof;

WHEREAS, the Members of the Company desire to amend and restate the Existing LLC
Agreement to reflect the IPO Transactions and to provide for, among other
things, the exchange rights set forth in Section 3.7; and

WHEREAS, this Agreement shall supersede the Existing LLC Agreement in its
entirety as of the date hereof;

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. (a) As used in this Agreement and the Schedules and
Exhibits attached to this Agreement, the following definitions shall apply:

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et
seq., as amended from time to time (or any corresponding provisions of
succeeding law).

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Entity.

“Adjusted Basis” has the meaning given such term in Section 1011 of the Code.

“Adjusted Capital Account Deficit” means the deficit balance, if any, in such
Member’s Capital Account at the end of any Fiscal Year, with the following
adjustments:

(a) credit to such Capital Account any amount that such Member is obligated to
restore under Treasury Regulations Section 1.704-1(b)(2)(ii)(c), as well as any
addition thereto pursuant to the next to last sentences of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5) after taking into account thereunder
any changes during such year in Company Minimum Gain and in the minimum gain
attributable to any Member Nonrecourse Debt; and

(b) debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

This definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For these purposes, “control” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; provided that, for purposes of this Agreement, (i) no Member shall be
deemed an Affiliate of the Company or any of its Subsidiaries and (ii) none of
the Company or any of its Subsidiaries shall be deemed an Affiliate of any
Member.

“Agreement” is defined in the preamble.

“Assumed Tax Liability” means, with respect to any taxable year, an amount equal
to (a) the cumulative amount of federal, state and local income taxes (including
any applicable estimated taxes), determined taking into account the character of
income and loss allocated as it affects the applicable tax rate, due from SEI in
all prior taxable years and that the Managing Member estimates as of such Tax
Distribution Date would be due from SEI in such taxable year, (i) assuming SEI
earned solely the items of income, gain, deduction, loss, and/or credit
allocated to it pursuant to Article IV, (ii) after taking proper account of loss
carryforwards available to SEI resulting from losses allocated to SEI by the
Company, to the extent not taken into account in prior periods, minus (b) prior
distributions made pursuant to Section 5.2(a). For purposes of determining the
Assumed Tax Liability of SEI, adjustments by reason of Sections 734(b) or 743(b)
of the Code shall be taken into account.

“beneficially own” and “beneficial owner” shall be as defined in Rule 13d-3 of
the rules promulgated under the Exchange Act.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of
Houston, Texas.

 

2



--------------------------------------------------------------------------------

“Call Election Notice” is defined in Section 3.7(g)(ii).

“Call Right” has the meaning set forth in Section 3.7(g)(i).

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with Section 3.4.

“Capital Contributions” means, with respect to any Member, the amount of cash
and the initial Gross Asset Value of any property (other than cash) contributed
to the Company by such Member. Any reference to the Capital Contributions of a
Member will include the Capital Contributions made by a predecessor holder of
such Member’s Units to the extent the Capital Contribution was made in respect
of Units Transferred to such Member.

“Cash Election” is defined in Section 3.7(a)(ii).

“Cash Election Amount” means with respect to a particular Exchange, an amount of
cash equal to the value of the shares of Class A Stock that would be received in
such Exchange as of the date of receipt by the Company of the Exchange Notice
with respect to such Exchange pursuant to Section 3.7 (the “Valuation Date”),
decreased by any distributions received by the Exchanging Member with respect to
the Units that are the subject of the Exchange following the date of receipt by
the Company of the Exchange Notice where the record date for such distribution
was after the date of receipt of such notice. For this purpose, the value of a
share of Class A Stock shall equal (i) if shares of Class A Stock are then
admitted to trading on a National Securities Exchange, the volume weighted
average price on such exchange of a share of Class A Stock for the 30 trading
days ending on the trading day prior to the Valuation Date or (ii) in the event
shares of Class A Stock are not then admitted to trading on a National
Securities Exchange, the value, as reasonably determined by the Managing Member
in good faith, that would be obtained in an arm’s length transaction for cash
between an informed and willing buyer and an informed and willing seller,
neither of whom is under any compulsion to purchase or sell, respectively, and
without regard to the particular circumstances of the buyer or seller.

“Class A Stock” shall, as applicable, (i) mean the Class A Common Stock, par
value $0.01 per share, of SEI or (ii) following any consolidation, merger,
reclassification or other similar event involving SEI, mean any shares or other
securities of SEI or any other Person or cash or other property that become
payable in consideration for the Class A Stock or into which the Class A Stock
is exchanged or converted as a result of such consolidation, merger,
reclassification or other similar event.

“Class B Stock” shall, as applicable, (i) mean the Class B Common Stock, par
value $0.01 per share, of SEI or (ii) following any consolidation, merger,
reclassification or other similar event involving SEI, mean any shares or other
securities of SEI or any other Person or cash or other property that become
payable in consideration for the Class B Stock or into which the Class B Stock
is exchanged or converted as a result of such consolidation, merger,
reclassification or other similar event.

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).

“Commission” means the U.S. Securities and Exchange Commission.

“Company” is defined in the preamble to this Agreement.

“Company Minimum Gain” has the meaning of “partnership minimum gain” set forth
in Treasury Regulations Sections 1.704-2(b)(2) and -2(d). It is further
understood that Company Minimum Gain shall be determined in a manner consistent
with the rules of Treasury Regulations Section 1.702-2(b)(2), including the
requirement that if the adjusted Gross Asset Value of property subject to one or
more Nonrecourse Liabilities differs from its adjusted tax basis, Company
Minimum Gain shall be determined with reference to such Gross Asset Value.

“Contract” means any written agreement, contract, lease, sublease, license,
sublicense, obligation, promise or undertaking.

 

3



--------------------------------------------------------------------------------

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Fiscal Year, except that (a) with respect to any such property
the Gross Asset Value of which differs from its Adjusted Basis for federal
income tax purposes and which difference is being eliminated by use of the
“remedial method” pursuant to Treasury Regulations Section 1.704-3(d),
Depreciation for such Fiscal Year shall be the amount of book basis recovered
for such Fiscal Year under the rules prescribed by Treasury Regulations
Section 1.704-3(d)(2), and (b) with respect to any other such property the Gross
Asset Value of which differs from its Adjusted Basis for federal income tax
purposes at the beginning of such Fiscal Year, Depreciation shall be an amount
which bears the same ratio to such beginning Gross Asset Value as the federal
income tax depreciation, amortization, or other cost recovery deduction for such
Fiscal Year bears to such beginning Adjusted Basis; provided, however, that if
the Adjusted Basis for federal income tax purposes of an asset at the beginning
of such Fiscal Year is zero, Depreciation with respect to such asset shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Tax Matters Member.

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time (or any corresponding provisions of succeeding law).

“Equity Securities” means (a) with respect to a partnership, limited liability
company or similar Person, any and all units, interests, rights to purchase,
warrants, options or other equivalents of, or other ownership interests in, any
such Person as well as debt or equity instruments convertible, exchangeable or
exercisable into any such units, interests, rights or other ownership interests
and (b) with respect to a corporation, any and all shares, interests,
participation or other equivalents (however designated) of corporate stock,
including all common stock and preferred stock, or warrants, options or other
rights to acquire any of the foregoing, including any debt instrument
convertible or exchangeable into any of the foregoing.

“Exchange” has the meaning set forth in Section 3.7(a).

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).

“Exchange Date” is defined in Section 3.7(c).

“Exchange Notice” is defined in Section 3.7(b).

“Exchanging Member” is defined in Section 3.7(b).

“Existing LLC Agreement” is defined in the recitals to this Agreement.

“Fair Market Value” means the fair market value of any property as determined in
good faith by the Managing Member after taking into account such factors as the
Managing Member shall deem appropriate.

“Fiscal Year” means the fiscal year of the Company, which shall end on
December 31 of each calendar year unless, for federal income tax purposes,
another fiscal year is required. The Company shall have the same fiscal year for
federal income tax purposes and for accounting purposes.

“GAAP” means generally acceptable accounting principles at the time.

“Good Faith” means a Person having acted in good faith and in a manner such
person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal proceeding, having had no reasonable
cause to believe such Person’s conduct was unlawful.

 

4



--------------------------------------------------------------------------------

“Governmental Entity” means any federal, national, supranational, state,
provincial, local, foreign or other government, governmental, stock exchange,
regulatory or administrative authority, agency or commission or any court,
tribunal, or judicial or arbitral body.

“Gross Asset Value” means, with respect to any asset, the asset’s Adjusted Basis
for federal income tax purposes, except as follows:

(a) the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset as of the date of
such contribution;

(b) the Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross Fair Market Values as of the following times: (i) the
acquisition of an interest (or additional interest) in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution to
the Company or in exchange for the performance of more than a de minimis amount
of services to or for the benefit of the Company; (ii) the distribution by the
Company to a Member of more than a de minimis amount of Company assets as
consideration for an interest in the Company; (iii) the liquidation of the
Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g)(1) (other than pursuant to Code
Section 708(b)(1)(B)); (iv) the acquisition of an interest in the Company by any
new or existing Member upon the exercise of a noncompensatory option in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(s); or (v) any
other event to the extent determined by the Managing Member to be permitted and
necessary to properly reflect Gross Asset Values in accordance with the
standards set forth in Treasury Regulations Section 1.704-1(b)(2)(iv)(q);
provided, however, that adjustments pursuant to clauses (i), (ii) and (iv) above
shall be made only if the Managing Member reasonably determines that such
adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company. If any noncompensatory options are
outstanding upon the occurrence of an event described in this paragraph (b)(i)
through (b)(v), the Company shall adjust the Gross Asset Values of its
properties in accordance with Treasury Regulations Sections
1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);

(c) the Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal the gross Fair Market Value of such asset on the date of
such distribution;

(d) the Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and subsection (f) in the
definition of “Profits” or “Losses” below or Section 4.2(g); provided, however,
that the Gross Asset Value of a Company asset shall not be adjusted pursuant to
this subsection to the extent the Managing Member determines that an adjustment
pursuant to subsection (b) of this definition is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subsection (d); and

(e) if the Gross Asset Value of a Company asset has been determined or adjusted
pursuant to subsections (a), (b) or (d) of this definition of Gross Asset Value,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Profits,
Losses and other items allocated pursuant to Article IV.

“Indebtedness” means (a) all indebtedness for borrowed money (including
capitalized lease obligations, sale-leaseback transactions or other similar
transactions, however evidenced), (b) any other indebtedness that is evidenced
by a note, bond, debenture, draft or similar instrument, (c) notes payable and
(d) lines of credit and any other agreements relating to the borrowing of money
or extension of credit.

“Interest” means the entire interest of a Member in the Company, including the
Units and all of such Member’s rights, powers and privileges under this
Agreement and the Act.

“IPO” is defined in the recitals to this Agreement.

 

5



--------------------------------------------------------------------------------

“IPO Date Capital Account Balance” means, with respect to any Member, the
positive Capital Account balance of such Member as of the date hereof, the
amount or deemed value of which is set forth on Exhibit A.

“IPO Transactions” is defined in the recitals to this Agreement.

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

“Legal Action” is defined in Section 11.7.

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

“Liquidating Events” is defined in Section 10.1.

“Loss” means any and all losses, damages, claims, costs and expenses, interest,
awards, judgments and penalties (including reasonable attorneys’ fees and
expenses, but excluding any allocation of corporate overhead, internal legal
department costs and other internal costs and expenses).

“Managing Member” is defined in the recitals to this Agreement.

“Member” means any Person that executes this Agreement as a Member, and any
other Person admitted to the Company as an additional or substituted Member,
that has not made a disposition of such Person’s entire Interest.

“Member Minimum Gain” has the meaning ascribed to “partner nonrecourse debt
minimum gain” set forth in Treasury Regulations Section 1.704-2(i). It is
further understood that the determination of Member Minimum Gain and the net
increase or decrease in Member Minimum Gain shall be made in the same manner as
required for such determination of Company Minimum Gain under Treasury
Regulations Sections 1.704-2(d) and -2(g)(3).

“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Treasury Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Deductions” has the meaning of “partner nonrecourse
deductions” set forth in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

“National Securities Exchange” means an exchange registered with the Commission
under the Exchange Act.

“Nonrecourse Deductions” has the meaning assigned that term in Treasury
Regulations Section 1.704-2(b).

“Nonrecourse Liability” is defined in Treasury Regulations
Section 1.704-2(b)(3).

“NuDevco Retail” is defined in the recitals to this Agreement.

“NuDevco Retail Holdings” is defined in the recitals to this Agreement.

“Officer” means each Person designated as an officer of the Company pursuant to
and in accordance with the provisions of Section 6.2, subject to any resolution
of the Managing Member appointing such Person as an officer or relating to such
appointment.

“Permitted Transferee” means, with respect to any Member, (a) any Affiliate of
such Member; (b) any successor entity of such Member; (c) a trust established by
or for the benefit of a Member of which only such Member and his or her
immediate family members are beneficiaries; (d) any Person established for the
benefit of, and beneficially owned solely by, an entity Member or the sole
individual direct or indirect owner of an entity Member; and (d) upon an
individual Member’s death, an executor, administrator or beneficiary of the
estate of the deceased Member.

 

6



--------------------------------------------------------------------------------

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.

“Plan Asset Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations, or any successor regulations as the same may be amended
from time to time.

“President and Chief Executive Officer” is defined in Section 6.2(b).

“Prime Rate” means, on any date of determination, a rate per annum equal to the
rate of interest most recently published by The Wall Street Journal as the
“prime rate” at large U.S. money center banks.

“Proceeding” is defined in Section 6.4.

“Profits” or “Losses” means, for each Fiscal Year or other period, an amount
equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

(a) any income or gain of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Profits or Losses shall be added
to such taxable income or loss;

(b) any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses, shall be subtracted from such taxable income or
loss;

(c) in the event the Gross Asset Value of any Company asset is adjusted pursuant
to subsection (b) or (c) of the definition of Gross Asset Value above, the
amount of such adjustment shall be treated as an item of gain (if the adjustment
increases the Gross Asset Value of the Company asset) or an item of loss (if the
adjustment decreases the Gross Asset Value of the Company asset) from the
disposition of such asset and shall, except to the extent allocated pursuant to
Section 4.2, be taken into account for purposes of computing Profits or Losses;

(d) gain or loss resulting from any disposition of Company assets with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed with reference to the Gross Asset Value of the asset disposed of,
notwithstanding that the adjusted tax basis of such asset differs from its Gross
Asset Value;

(e) in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation;

(f) to the extent an adjustment to the adjusted tax basis of any asset pursuant
to Code Section 734(b) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or an
item of loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Profits or
Losses; and

(g) any items of income, gain, loss or deduction which are specifically
allocated pursuant to the provisions of Section 4.2 shall not be taken into
account in computing Profits or Losses for any taxable year, but such items
available to be specially allocated pursuant to Section 4.2 will be determined
by applying rules analogous to those set forth in subparagraphs (a) through
(f) above.

 

7



--------------------------------------------------------------------------------

“Property” means all real and personal property owned by the Company from time
to time, including both tangible and intangible property.

“SEI” is defined in the recitals to this Agreement.

“SEI Common Stock” means all classes and series of common stock of SEI,
including the Class A Stock and Class B Stock.

“SEI Offer” is defined in Section 3.7(h).

“Quarterly Distribution Date” means the date on which SEI pays a dividend to the
holders of its Class A Stock.

“Reclassification Event” means any of the following: (i) any reclassification or
recapitalization of SEI Common Stock (other than a change in par value, or from
par value to no par value, or from no par value to par value, or as a result of
a subdivision or combination or any transaction subject to Section 3.1(g)),
(ii) any merger, consolidation or other combination involving the Managing
Member, or (iii) any sale, conveyance, lease, or other disposal of all or
substantially all the properties and assets of the Managing Member to any other
Person, in each of clauses (i), (ii) or (iii), as a result of which holders of
SEI Common Stock shall be entitled to receive cash, securities or other property
for their shares of SEI Common Stock.

“Regulatory Allocations” is defined in Section 4.2(h).

“Revocation Notice” is defined in Section 3.7(g)(ii).

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder, as the same may be amended from time to time (or any
corresponding provisions of succeeding law).

“Subsidiary” means, with respect to any specified Person, any other Person with
respect to which such specified Person (a) has, directly or indirectly, the
power, through the ownership of securities or otherwise, to elect a majority of
directors or similar managing body or (b) beneficially owns, directly or
indirectly, a majority of such Person’s Equity Securities.

“Target Distribution” is defined in the Tax Receivable Agreement.

“Tax Advance” has the meaning set forth in Section 5.2(d).

“Tax Distribution Date” means any date that is two Business Days prior to the
date on which estimated federal income tax payments are required to be made by
calendar year corporate taxpayers and the due date for federal income tax
returns of corporate calendar year taxpayers (without regard to extensions).

“Tax Matters Member” means the “tax matters partner” as defined in Code
Section 6231(a)(7) and as appointed in Section 9.4.

“Tax Receivable Agreement” means the Tax Receivable Agreement dated as of
August 1, 2014, by and among the Company, SEI, NuDevco Retail, NuDevco Retail
Holdings and W. Keith Maxwell III, as the same may be amended, supplemented or
restated from time to time.

“Transfer” means, as a noun, any voluntary or involuntary, direct or indirect
(whether through a change of control of the Transferor or any Person that
controls the Transferor, the issuance or transfer of Equity Securities of the
Transferor, by operation of law or otherwise), transfer, sale, pledge or
hypothecation or other disposition and, as a verb, voluntarily or involuntarily,
directly or indirectly (whether through a change of control of the Transferor or
any Person that controls the Transferor, the issuance or transfer of Equity
Securities of the Transferor or any Person that controls the Transferor, by
operation of law or otherwise), to transfer, sell, pledge or hypothecate or
otherwise dispose of. The terms “Transferee,” “Transferor,” “Transferred,” and
other forms of the word “Transfer” shall have the correlative meanings.

 

8



--------------------------------------------------------------------------------

“TRA Payment Date” means each “Payment Date,” as defined in the Tax Receivable
Agreement. For the avoidance of doubt, each TRA Payment Date shall be determined
without taking into account any payment deferrals to which SEI is entitled under
the terms of the Tax Receivable Agreement.

“Transfer Agent” is defined in Section 3.7(b).

“Treasury Regulations” means pronouncements, as amended from time to time, or
their successor pronouncements, which clarify, interpret and apply the
provisions of the Code, and which are designated as “Treasury Regulations” by
the United States Department of the Treasury.

“Units” means the Units issued hereunder and shall also include any equity
security issued in respect of or in exchange for Units, whether by way of
dividend or other distribution, split, recapitalization, merger, rollup
transaction, consolidation, conversion or reorganization.

“Valuation Date” is defined in the definition of “Cash Election Amount.”

“Winding-Up Member” is defined in Section 10.3(a).

Section 1.2 Interpretive Provisions. For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:

(a) the terms defined in Section 1.1 have the meanings assigned to them in
Section 1.1 and are applicable to the singular as well as the plural forms of
such terms;

(b) all accounting terms not otherwise defined herein have the meanings assigned
under GAAP;

(c) all references to currency, monetary values and dollars set forth herein
shall mean United States (U.S.) dollars and all payments hereunder shall be made
in United States dollars;

(d) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

(e) whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”;

(f) “or” is not exclusive;

(g) pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms; and

(h) the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

ARTICLE II

ORGANIZATION OF THE LIMITED LIABILITY COMPANY

Section 2.1 Formation. The Company has been formed as a limited liability
company subject to the provisions of the Act upon the terms, provisions and
conditions set forth in this Agreement.

Section 2.2 Filing. The Company’s Certificate of Formation has been filed with
the Secretary of State of the State of Delaware in accordance with the Act. The
Members shall execute such further documents (including amendments to such
Certificate of Formation) and take such further action as is appropriate to
comply with the requirements of Law for the formation or operation of a limited
liability company in Delaware and in all states and counties where the Company
may conduct its business.

 

9



--------------------------------------------------------------------------------

Section 2.3 Name. The name of the Company is “SPARK HOLDCO, LLC” and all
business of the Company shall be conducted in such name or, in the discretion of
the Managing Member, under any other name.

Section 2.4 Registered Office; Registered Agent. The location of the registered
office of the Company in the State of Delaware is 2711 Centerville Road, Suite
400, Wilmington, Delaware 19808, or at such other place as the Managing Member
from time to time may select. The name and address for service of process on the
Company in the State of Delaware are Corporation Service Company, 2711
Centerville Road, Suite 400, Wilmington, Delaware 19808, or such other qualified
Person as the Managing Member may designate from time to time and its business
address.

Section 2.5 Principal Place of Business. The principal place of business of the
Company shall be located in such place as is determined by the Managing Member
from time to time.

Section 2.6 Purpose; Powers. The nature of the business or purposes to be
conducted or promoted by the Company is to engage in any lawful act or activity
for which limited liability companies may be formed under the Act. The Company
shall have the power and authority to take any and all actions and engage in any
and all activities necessary, appropriate, desirable, advisable, ancillary or
incidental to the accomplishment of the foregoing purpose.

Section 2.7 Term. The term of the Company commenced on the date of filing of the
Certificate of Formation of the Company with the office of the Secretary of
State of the State of Delaware in accordance with the Act and shall continue
indefinitely. The Company may be dissolved and its affairs wound up only in
accordance with Article X.

Section 2.8 Intent. It is the intent of the Members that the Company be operated
in a manner consistent with its treatment as a “partnership” for federal and
state income tax purposes. It is also the intent of the Members that the Company
not be operated or treated as a “partnership” for purposes of Section 303 of the
Federal Bankruptcy Code. Neither the Company nor any Member shall take any
action inconsistent with the express intent of the parties hereto as set forth
in this Section 2.8.

ARTICLE III

OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

Section 3.1 Authorized Units; General Provisions With Respect to Units.

(a) Subject to the provisions of this Agreement, the Company shall be authorized
to issue from time to time such number of Units and such other Equity Securities
as the Managing Member shall determine in accordance with Section 3.3. Each
authorized Unit may be issued pursuant to such agreements as the Managing Member
shall approve, including pursuant to options and warrants. The Company may
reissue any Units that have been repurchased or acquired by the Company.

(b) Each outstanding Unit shall be identical (except with respect to vesting and
as provided in Section 3.3).

(c) Initially, none of the Units will be represented by certificates. If the
Managing Member determines that it is in the interest of the Company to issue
certificates representing the Units, certificates will be issued and the Units
will be represented by those certificates, and this Agreement shall be amended
as necessary or desirable to reflect the issuance of certificated Units for
purposes of the Uniform Commercial Code. Nothing contained in this
Section 3.1(c) shall be deemed to authorize or permit any Member to Transfer its
Units except as otherwise permitted under this Agreement.

(d) The total number of Units issued and outstanding and held by the Members is
set forth on Exhibit A (as amended from time to time in accordance with the
terms of this Agreement) as of the date set forth therein.

 

10



--------------------------------------------------------------------------------

(e) If at any time SEI issues a share of its Class A Stock (subsequent to the
IPO) or any other Equity Security of SEI (other than shares of Class B Stock),
(i) the Company shall issue to SEI one Unit (if SEI issues a share of Class A
Stock), or such other Equity Security of the Company (if SEI issues Equity
Securities other than Class A Stock) corresponding to the Equity Securities
issued by SEI, and with substantially the same rights to dividends and
distributions (including distributions upon liquidation) and other economic
rights as those of such Equity Securities of SEI and (ii) the net proceeds
received by SEI with respect to the corresponding share of Class A Stock or
other Equity Security, if any, shall be concurrently transferred to the Company;
provided, however, that if SEI issues any shares of Class A Stock in order to
purchase or fund the purchase from a Member of a number of Units (and shares of
Class B Stock) equal to the number of shares of Class A Stock so issued, then
the Company shall not issue any new Units in connection therewith and SEI shall
not be required to transfer any net proceeds of such issuance to the Company (it
being understood that any such net proceeds shall instead be transferred to the
selling Member as consideration for such purchase). Notwithstanding the
foregoing, this Section 3.1(e) shall not apply to the issuance and distribution
to holders of shares of SEI Common Stock of rights to purchase Equity Securities
of SEI under a “poison pill” or similar shareholders rights plan (it being
understood that upon exchange of Units for Class A Stock, such Class A Stock
will be issued together with a corresponding right), or to the issuance under
SEI’s employee benefit plans of any warrants, options, other rights to acquire
Equity Securities of SEI or rights or property that may be converted into or
settled in Equity Securities of SEI, but shall in each of the foregoing cases
apply to the issuance of Equity Securities of SEI in connection with the
exercise or settlement of such rights, warrants, options or other rights or
property. Except pursuant to Section 3.7, (x) the Company may not issue any
additional Units to SEI or any of its Subsidiaries unless simultaneously SEI or
such Subsidiary issues or sells an equal number of shares of SEI’s Class A Stock
to another Person, and (y) the Company may not issue any other Equity Securities
of the Company to SEI or any of its Subsidiaries unless simultaneously SEI or
such Subsidiary issues or sells, to another Person, an equal number of shares of
a new class or series of Equity Securities of SEI or such Subsidiary with
substantially the same rights to dividends and distributions (including
distributions upon liquidation) and other economic rights as those of such
Equity Securities of the Company.

(f) SEI or any of its Subsidiaries may not redeem, repurchase or otherwise
acquire (i) any shares of Class A Stock (including upon forfeiture of any
unvested shares of Class A Stock) unless simultaneously the Company redeems,
repurchases or otherwise acquires from SEI an equal number of Units for the same
price per security or (ii) any other Equity Securities of SEI unless
simultaneously the Company redeems, repurchases or otherwise acquires from SEI
an equal number of Equity Securities of the Company of a corresponding class or
series with substantially the same rights to dividends and distributions
(including distributions upon liquidation) and other economic rights as those of
such Equity Securities of SEI for the same price per security. Except pursuant
to Section 3.7, the Company may not redeem, repurchase or otherwise acquire
(A) any Units from SEI or any of its Subsidiaries unless simultaneously SEI or
such Subsidiary redeems, repurchases or otherwise acquires an equal number of
shares of Class A Stock for the same price per security from holders thereof, or
(B) any other Equity Securities of the Company from SEI or any of its
Subsidiaries unless simultaneously SEI or such Subsidiary redeems, repurchases
or otherwise acquires for the same price per security an equal number of Equity
Securities of SEI of a corresponding class or series with substantially the same
rights to dividends and distributions (including distribution upon liquidation)
and other economic rights as those of such Equity Securities of SEI.
Notwithstanding the foregoing, to the extent that any consideration payable by
SEI in connection with the redemption or repurchase of any shares of Class A
Stock or other Equity Securities of SEI or any of its Subsidiaries consists (in
whole or in part) of shares of Class A Stock or such other Equity Securities
(including, for the avoidance of doubt, in connection with the cashless exercise
of an option or warrant), then the redemption or repurchase of the corresponding
Units or other Equity Securities of the Company shall be effectuated in an
equivalent manner.

(g) The Company shall not in any manner effect any subdivision (by any stock
split, stock dividend, reclassification, recapitalization or otherwise) or
combination (by reverse stock split, reclassification, recapitalization or
otherwise) of the outstanding Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding SEI Common Stock,
with corresponding changes made with respect to any other exchangeable or
convertible securities. SEI shall not in any manner effect any subdivision (by
any stock split, stock dividend, reclassification, recapitalization or
otherwise) or combination (by reverse stock split, reclassification,
recapitalization or otherwise) of the outstanding SEI Common Stock unless
accompanied by an identical subdivision or combination, as applicable, of the
outstanding Units, with corresponding changes made with respect to any other
exchangeable or convertible securities.

 

11



--------------------------------------------------------------------------------

Section 3.2 Voting Rights. No Member has any voting right except with respect to
those matters specifically reserved for a Member vote under the Act and for
matters expressly requiring the approval of Members under this Agreement. Except
as otherwise required by the Act, each Unit will entitle the holder thereof to
one vote on all matters to be voted on by the Members. Except as otherwise
expressly provided in this Agreement, the holders of Units having voting rights
will vote together as a single class on all matters to be approved by the
Members.

Section 3.3 Capital Contributions; Unit Ownership.

(a) Capital Contributions. Each Member named on Exhibit A shall be credited with
the IPO Date Capital Account Balance set forth on Exhibit A in respect of its
Interest specified thereon. No Member shall be required to make additional
Capital Contributions.

(b) Issuance of Additional Units or Interests. Except as otherwise expressly
provided in this Agreement, the Managing Member shall have the right to
authorize and cause the Company to issue on such terms (including price) as may
be determined by the Managing Member (i) subject to the limitations of
Section 3.1, additional Units or other Equity Securities in the Company
(including creating preferred interests or other classes or series of securities
having such rights, preferences and privileges as determined by the Managing
Member), and (ii) obligations, evidences of Indebtedness or other securities or
interests convertible or exchangeable for Units or other Equity Securities in
the Company; provided that, at any time following the date hereof, in each case
the Company shall not issue Equity Securities in the Company to any Person
unless such Person shall have executed a counterpart to this Agreement and all
other documents, agreements or instruments deemed necessary or desirable in the
discretion of the Managing Member. In that event, the Managing Member shall
amend Exhibit A to reflect such additional issuances.

Section 3.4 Capital Accounts. A Capital Account shall be maintained for each
Member in accordance with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv) and, to the extent consistent with such regulations,
the other provisions of this Agreement. The Capital Account balance of each of
the Members as of the date hereof is its respective IPO Date Capital Account
Balance set forth on Exhibit A. Thereafter, each Member’s Capital Account shall
be (a) increased by (i) allocations to such Member of Profits pursuant to
Section 4.1 and any other items of income or gain allocated to such Member
pursuant to Section 4.2, (ii) the amount of additional cash or the initial Gross
Asset Value of any asset (net of any Liabilities assumed by the Company and any
Liabilities to which the asset is subject) contributed to the Company by such
Member, and (iii) any other increases allowed or required by Treasury
Regulations Section 1.704-1(b)(2)(iv), and (b) decreased by (i) allocations to
such Member of Losses pursuant to Section 4.1 and any other items of deduction
or loss allocated to such Member pursuant to the provisions of Section 4.2,
(ii) the amount of any cash or the Gross Asset Value of any asset (net of any
Liabilities assumed by the Company and any Liabilities to which the asset is
subject) distributed to such Member, and (iii) any other decreases allowed or
required by Treasury Regulations Section 1.704-1(b)(2)(iv). In the event of a
Transfer of Units made in accordance with this Agreement, the Capital Account of
the Transferor that is attributable to the Transferred Units shall carry over to
the Transferee Member in accordance with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv)(l).

Section 3.5 Reserved.

Section 3.6 Other Matters.

(a) No Member shall demand or receive a return on or of its Capital
Contributions or withdraw from the Company without the consent of the Managing
Member. Under circumstances requiring a return of any Capital Contributions, no
Member has the right to receive property other than cash.

(b) No Member shall receive any interest, salary, compensation, draw or
reimbursement with respect to its Capital Contributions or its Capital Account,
or for services rendered or expenses incurred on behalf of the Company or
otherwise in its capacity as a Member, except as otherwise provided in or
contemplated by this Agreement.

(c) The Liability of each Member shall be limited as set forth in the Act and
other applicable Law and, except as expressly set forth in this Agreement or
required by Law, no Member (or any of its Affiliates) shall be personally
liable, whether to the Company, to any of the other Members, to the creditors of
the Company, or to any other third party, for any debt or Liability of the
Company, whether arising in contract, tort or otherwise, solely by reason of
being a Member of the Company.

 

12



--------------------------------------------------------------------------------

(d) Except as otherwise required by the Act, a Member shall not be required to
restore a deficit balance in its Capital Account, to lend any funds to the
Company or to make any additional contributions or payments to the Company.

(e) The Company shall not be obligated for the repayment of any Capital
Contributions of any Member.

Section 3.7 Exchange of Units.

(a) (i) Subject to adjustment as provided in Section 3.7(d) and subject to SEI’s
rights described in Section 3.7(g), each of the Members other than SEI shall be
entitled to exchange with the Company, at any time and from time to time, any or
all of such Member’s Units (together with the same number of shares of Class B
Stock) for an equivalent number of shares of Class A Stock (an “Exchange”) or,
at the Company’s election made in accordance with Section 3.7(a)(ii), cash equal
to the Cash Election Amount calculated with respect to such Exchange. Each
Exchange shall be treated for federal income tax purposes as a sale of the
Exchanging Member’s Units (together with the same number of shares of Class B
Stock) to SEI in exchange for shares of Class A Stock or cash, as applicable.

(ii) Upon receipt of an Exchange Notice, the Company shall be entitled to elect
(a “Cash Election”) to settle the Exchange by the delivery to the Exchanging
Member, in lieu of the applicable number of shares of Class A Stock that would
be received in such Exchange, an amount of cash equal to the Cash Election
Amount for such Exchange. In order to make a Cash Election with respect to an
Exchange, the Company must provide written notice of such election to the
Exchanging Member prior to 1:00 pm, Houston time, on the third Business Day
after the date on which the Exchange Notice shall have been received by the
Company. If the Company fails to provide such written notice prior to such time,
it shall not be entitled to make a Cash Election with respect to such Exchange.

(iii) Each Exchanging Member shall be permitted to effect an exchange of Units
and shares of Class B Stock pursuant to this Section 3.7 that involves less than
1,000,000 Units no more frequently than on a quarterly basis; provided, however,
that if an Exchanging Member provides an Exchange Notice with respect to all of
the Units and shares of Class B Stock held by such Exchanging Member, such
Exchange may occur at any time, subject to this Section 3.7.

(b) In order to exercise the exchange right under Section 3.7(a), the exchanging
Member (the “Exchanging Member”) shall provide written notice (the “Exchange
Notice”) to the Company and SEI, stating that the Exchanging Member elects to
exchange with the Company a stated (and equal) number of Units and shares of
Class B Stock represented, if applicable, by a certificate or certificates, to
the extent specified in such notice, and if the shares of Class A Stock to be
received are to be issued other than in the name of the Exchanging Member,
specifying the name(s) of the Person(s) in whose name or on whose order the
shares of Class A Stock are to be issued, and shall present and surrender the
certificate or certificates representing such Units and shares of Class B Stock
(in each case, if certificated) during normal business hours at the principal
executive offices of the Company, or if any agent for the registration or
transfer of Class A Stock is then duly appointed and acting (the “Transfer
Agent”), at the office of the Transfer Agent with respect to such Class A Stock.

(c) If required by SEI, any certificate for Units and shares of Class B Stock
(in each case, if certificated) surrendered for exchange with the Company shall
be accompanied by instruments of transfer, in form reasonably satisfactory to
SEI and the Transfer Agent (if then duly appointed and acting), duly executed by
the Exchanging Member or the Exchanging Member’s duly authorized representative.
If the Company has not made a valid Cash Election, then as promptly as
practicable after the receipt of the Exchange Notice and the surrender to the
Company of the certificate or certificates, if any, representing such Units and
shares of Class B Stock (but in any event by the Exchange Date, as defined
below), SEI shall issue and contribute to the Company, and the Company shall
deliver to the Exchanging Member, or on the Exchanging Member’s written order, a
certificate or certificates, if applicable, for the number of shares of Class A
Stock issuable upon the Exchange, and the Company shall deliver such Units and
shares of Class B Stock to SEI in exchange for no additional consideration. If
the Company has made a valid Cash Election, then as promptly as practicable
after the receipt of the Exchange Notice (but in no event more than three

 

13



--------------------------------------------------------------------------------

Business Days after receipt of the Exchange Notice), upon surrender to the
Company of the certificate or certificates, if any, representing such Units and
shares of Class B Stock, the Company shall deliver to the Exchanging Member as
directed by the Exchanging Member by wire transfer of immediately available
funds the Cash Election Amount payable upon the Exchange, and the Company shall
deliver such Units and shares of Class B Stock to SEI for no additional
consideration. Each Exchange shall be deemed to have been effected on
(i) (x) the Business Day after the date on which the Exchange Notice shall have
been received by the Company, SEI or the Transfer Agent, as applicable (subject
to receipt by the Company, SEI or the Transfer Agent, as applicable, within
three Business Days thereafter of any required instruments of transfer as
aforesaid) if the Company has not made a valid Cash Election with respect to
such Exchange or (y) if the Company has made a valid Cash Election with respect
to such Exchange, the first Business Day on which the Company has available
funds to pay the Cash Election Amount (but in no event more than three Business
Days after receipt of the Exchange Notice), or (ii) such later date specified in
or pursuant to the Exchange Notice (such date identified in clause (i) or (ii),
as applicable, the “Exchange Date”). If the Company has not made a valid Cash
Election, and the Person or Persons in whose name or names any certificate or
certificates for shares of Class A Stock (which certificates shall bear any
legends as may be required in accordance with applicable Law) shall be issuable
upon such Exchange as aforesaid shall be deemed to have become, on the Exchange
Date, the holder or holders of record of the shares represented thereby.
Notwithstanding anything herein to the contrary, unless the Company has made a
valid Cash Election, any Exchanging Member may withdraw or amend an Exchange
request, in whole or in part, prior to the effectiveness of the applicable
Exchange, at any time prior to 5:00 p.m., Houston time, on the Business Day
immediately preceding the Exchange Date (or any such later time as may be
required by applicable law) by delivery of a written notice of withdrawal to the
Company, SEI or the Transfer Agent, specifying (1) the certificate numbers of
the withdrawn Units (if any) and shares of Class B Stock, (2) if any, the number
of Units and shares of Class B Stock as to which the Exchange Notice remains in
effect and (3) if the Exchanging Member so determines, a new Exchange Date or
any other new or revised information permitted in an Exchange Notice. An
Exchange Notice may specify that the Exchange is to be contingent (including as
to timing) upon the consummation of a purchase by another Person (whether in a
tender or exchange offer, an underwritten offering or otherwise) of the shares
of Class A Stock into which the Units and shares of Class B Stock are
exchangeable, or contingent (including as to timing) upon the closing of an
announced merger, consolidation or other transaction or event in which the
shares of Class A Stock would be exchanged or converted or become exchangeable
for or convertible into cash or other securities or property, provided that the
foregoing shall not apply to any Exchange with respect to which the Company has
made a valid Cash Election.

(d) If (i) there is any reclassification, reorganization, recapitalization or
other similar transaction pursuant to which the shares of Class A Stock are
converted or changed into another security, securities or other property, or
(ii) SEI shall, by dividend or otherwise, distribute to all holders of the
shares of Class A Stock evidences of its indebtedness or assets, including
securities (including shares of Class A Stock and any rights, options or
warrants to all holders of the shares of Class A Stock to subscribe for or to
purchase or to otherwise acquire shares of Class A Stock, or other securities or
rights convertible into, exchangeable for or exercisable for shares of Class A
Stock) but excluding any cash dividend or distribution as well as any such
distribution of indebtedness or assets received by SEI from the Company in
respect of the Units, then upon any subsequent Exchange, in addition to the
shares of Class A Stock or the Cash Election Amount, as applicable, each Member
shall be entitled to receive the amount of such security, securities or other
property that such Member would have received if such Exchange had occurred
immediately prior to the effective date of such reclassification,
reorganization, recapitalization, other similar transaction dividend or other
distribution, taking into account any adjustment as a result of any subdivision
(by any split, distribution or dividend, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. For the avoidance
of doubt, if there is any reclassification, reorganization, recapitalization or
other similar transaction in which the shares of Class A Stock are converted or
changed into another security, securities or other property, or any dividend or
distribution (other than an excluded dividend or distribution, as described
above), this Section 3.7 shall continue to be applicable, mutatis mutandis, with
respect to such security or other property. This Agreement shall apply to the
Units held by the Members and their Permitted Transferees as of the date hereof,
as well as any Units hereafter acquired by a Member and his or her or its
Permitted Transferees.

(e) SEI shall at all times keep available, solely for the purpose of issuance
upon an Exchange, such number of shares of Class A Stock that shall be issuable
upon the Exchange of all such outstanding Units and shares of Class B Stock;
provided, that nothing contained herein shall be construed to preclude SEI from
satisfying its obligations with

 

14



--------------------------------------------------------------------------------

respect of an Exchange by delivery of shares of Class A Stock that are held in
the treasury of SEI. SEI covenants that all shares of Class A Stock that shall
be issued upon an Exchange shall, upon issuance thereof, be validly issued,
fully paid and non-assessable. In addition, for so long as the shares of Class A
Stock are listed on a National Securities Exchange, SEI shall use its
commercially reasonable efforts to cause all shares of Class A Stock issued upon
an Exchange to be listed on such National Securities Exchange at the time of
such issuance.

(f) The issuance of shares of Class A Stock upon an Exchange shall be made
without charge to the Exchanging Member for any stamp or other similar tax in
respect of such issuance; provided, however, that if any such shares are to be
issued in a name other than that of the Exchanging Member, then the Person or
Persons in whose name the shares are to be issued shall pay to SEI the amount of
any tax that may be payable in respect of any transfer involved in such issuance
or shall establish to the satisfaction of SEI that such tax has been paid or is
not payable.

(g) (i) Notwithstanding anything to the contrary in this Section 3.7, but
subject to Section 3.7(h), an Exchanging Member shall be deemed to have offered
to sell its Units and shares of Class B Stock as described in the Exchange
Notice to SEI, and SEI may, in its sole discretion, by means of delivery of Call
Election Notices and/or Revocation Notices in accordance with, and subject to
the terms of, this Section 3.7(g), elect to purchase directly and acquire such
Units and shares of Class B Stock on the Exchange Date by paying to the
Exchanging Member (or, on the Exchanging Member’s written order, its designee)
that number of shares of Class A Stock the Exchanging Member (or its designee)
would otherwise receive pursuant to Section 3.7(a) or, at SEI’s election, an
amount of cash equal to the Cash Election Amount of such shares of Class A Stock
(the “Call Right”), whereupon SEI shall acquire the Units and shares of Class B
Stock offered for exchange by the Exchanging Member and shall be treated for all
purposes of this Agreement as the owner of such Units and shares of Class B
Stock. In the event SEI shall exercise the Call Right, each of the Exchanging
Member, the Company and SEI, as the case may be, shall treat the transaction
between the Company and the Exchanging Member for federal income tax purposes as
a sale of the Exchanging Member’s Units and shares of Class B Stock to SEI.

(ii) SEI may at any time in its sole discretion deliver written notice (a “Call
Election Notice”) to each other Member setting forth its election to exercise
its Call Right as contemplated by Section 3.7(g) with respect to future
Exchanges (without needing to provide further notice of its intention to
exercise its Call Right). Subject to the remainder of this Section 3.7(g)(ii), a
Call Election Notice will be effective until SEI amends its Call Election Notice
with a superseding Call Election Notice or revokes such Call Election Notice by
delivery of a written notice of revocation delivered to each other Member or,
with respect to a particular Exchange, the Company exercises its Cash Election
(a “Revocation Notice”). A Call Election Notice may be amended or revoked by SEI
at any time; provided that any Exchange Notice delivered by a Member will not,
without such Member’s written consent, be affected by the subsequent delivery of
a Revocation Notice or by an Exchange Notice that is not effective until after
the Exchange Date. Following delivery of a Revocation Notice, SEI may deliver a
new Call Election Notice pursuant to this Section 3.7(g). Any amendment of a
Call Election Notice will not be effective until the Business Day after its
delivery to each Member (other than SEI). Each Call Election Notice shall
specify the date from which it shall be effective (which shall be no earlier
than the Business Day after delivery).

(h) In the event that a tender offer, share exchange offer, issuer bid,
take-over bid, recapitalization or similar transaction with respect to shares of
Class A Stock (an “SEI Offer”) is proposed by SEI or is proposed to SEI or its
stockholders and approved by the board of directors of SEI or is otherwise
effected or to be effected with the consent or approval of the board of
directors of SEI, the Members (other than SEI) shall be permitted to participate
in such SEI Offer by delivery of a contingent Exchange Notice in accordance with
the last sentence of Section 3.7(c). In the case of an SEI Offer proposed by
SEI, SEI will use its commercially reasonable efforts to take all such actions
and do all such things as are necessary or desirable to enable and permit the
Members to participate in such SEI Offer to the same extent or on an
economically equivalent basis as the holders of shares of Members without
discrimination; provided that, without limiting the generality of this sentence,
SEI will use its commercially reasonable efforts to ensure that such Members may
participate in each such SEI Offer without being required to exchange Units and
shares of Class B Stock (or, if so required, to ensure that any such Exchange
shall be effective only upon, and shall be conditional upon, the closing of such
SEI Offer and only to the extent necessary to tender or deposit to SEI Offer in
accordance with the last sentence of Section 3.7(c), or, as applicable, to the
extent necessary to exchange the number of Units and shares of Class B Stock
being repurchased). For the avoidance of doubt, in no event shall Members (other
than SEI) be entitled to receive in such SEI Offer aggregate consideration for
each Unit and corresponding share of Class B Stock that is greater than the
consideration payable in respect of each share of Class A Stock in connection
with an SEI Offer.

 

15



--------------------------------------------------------------------------------

(i) No Exchange shall impair the right of the Exchanging Member to receive any
distributions payable on the Units so exchanged in respect of a record date that
occurs prior to the Exchange Date for such Exchange. For the avoidance of doubt,
no Exchanging Member, or a Person designated by an Exchanging Member to receive
shares of Class A Stock, shall be entitled to receive, with respect to the same
fiscal quarter, distributions or dividends both on Units exchanged by such
Exchanging Member and on shares of Class A Stock received by such Exchanging
Member, or other Person so designated, if applicable, in such Exchange.

ARTICLE IV

ALLOCATIONS OF PROFITS AND LOSSES

Section 4.1 Profits and Losses. After giving effect to the allocations under
Section 4.2, Profits and Losses (and, to the extent determined by the Managing
Member to be necessary and appropriate to achieve the resulting Capital Account
balances described below, any allocable items of income, gain, loss, deduction
or credit includable in the computation of Profits and Losses) for each Fiscal
Year shall be allocated among the Members during such Fiscal Year in a manner
such that, after giving effect to the special allocations set forth in Sections
4.2 and all distributions through the end of such Fiscal Year, the Capital
Account balance of each Member, immediately after making such allocation, is, as
nearly as possible, equal to (i) the amount such Member would receive pursuant
to Section 10.3(b) if all assets of the Company on hand at the end of such
Fiscal Year were sold for cash equal to their Gross Asset Values, all
liabilities of the Company were satisfied in cash in accordance with their terms
(limited with respect to each nonrecourse liability to the Gross Asset Value of
the assets securing such liability), and all remaining or resulting cash was
distributed, in accordance with Section 10.3(b), to the Members immediately
after making such allocation, minus (ii) such Member’s share of Company Minimum
Gain and Member Minimum Gain, computed immediately prior to the hypothetical
sale of assets.

Section 4.2 Special Allocations.

(a) Nonrecourse Deductions for any Fiscal Year shall be specially allocated to
the Members in the manner excess nonrecourse liabilities of the Company are
allocated pursuant to Section 4.4(c). The amount of Nonrecourse Deductions for a
Fiscal Year shall equal the excess, if any, of the net increase, if any, in the
amount of Company Minimum Gain during that Fiscal Year over the aggregate amount
of any distributions during that Fiscal Year of proceeds of a Nonrecourse
Liability that are allocable to an increase in Company Minimum Gain, determined
in accordance with the provisions of Treasury Regulations Section 1.704-2(d).

(b) Any Member Nonrecourse Deductions for any Fiscal Year shall be specially
allocated to the Member who bears economic risk of loss with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treasury Regulations Section 1.704-2(i). If more
than one Member bears the economic risk of loss for such Member Nonrecourse
Debt, the Member Nonrecourse Deductions attributable to such Member Nonrecourse
Debt shall be allocated among the Members according to the ratio in which they
bear the economic risk of loss. This Section 4.2(b) is intended to comply with
the provisions of Treasury Regulations Section 1.704-2(i) and shall be
interpreted consistently therewith.

(c) Notwithstanding any other provision of this Agreement to the contrary, if
there is a net decrease in Company Minimum Gain during any Fiscal Year (or if
there was a net decrease in Company Minimum Gain for a prior Fiscal Year and the
Company did not have sufficient amounts of income and gain during prior periods
to allocate among the Members under this Section 4.2(c), each Member shall be
specially allocated items of Company income and gain for such Fiscal Year in an
amount equal to such Member’s share of the net decrease in Company Minimum Gain
during such year (as determined pursuant to Treasury Regulations
Section 1.704-2(g)(2)). This section is intended to constitute a minimum gain
chargeback under Treasury Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

(d) Notwithstanding any other provision of this Agreement except Section 4.2(c),
if there is a net decrease in Member Minimum Gain during any Fiscal Year (or if
there was a net decrease in Member Minimum Gain for a prior

 

16



--------------------------------------------------------------------------------

Fiscal Year and the Company did not have sufficient amounts of income and gain
during prior periods to allocate among the Members under this Section 4.2(d)),
each Member shall be specially allocated items of Company income and gain for
such year in an amount equal to such Member’s share of the net decrease in
Member Minimum Gain (as determined pursuant to Treasury Regulations
Section 1.704-2(i)(4)). This section is intended to constitute a partner
nonrecourse debt minimum gain chargeback under Treasury Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

(e) Notwithstanding any provision hereof to the contrary except Section 4.2(c)
and Section 4.2(d), in the event any Member unexpectedly receives any
adjustment, allocation or distribution described in paragraph (4), (5) or (6) of
Treasury Regulations Section 1.704-1(b)(2)(ii)(d), items of income and gain
(consisting of a pro rata portion of each item of income, including gross
income, and gain for the Fiscal Year) shall be specially allocated to such
Member in an amount and manner sufficient to eliminate any Adjusted Capital
Account Deficit of that Member as quickly as possible; provided that an
allocation pursuant to this Section 4.2(e) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article IV have been tentatively made as
if this Section 4.2(e) were not in this Agreement. This Section 4.2(e) is
intended to constitute a qualified income offset under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

(f) If any Member has a deficit balance in its Capital Account at the end of any
Fiscal Year that is in excess of the sum of (i) the amount that such Member is
obligated to restore and (ii) the amount that the Member is deemed to be
obligated to restore pursuant to the penultimate sentence of Treasury
Regulations Sections 1.704-2(g)(1) and (i)(5), that Member shall be specially
allocated items of Company income and gain in the amount of such excess as
quickly as possible, provided that an allocation pursuant to this Section 4.2(f)
shall be made only if and to the extent that such Member would have a deficit
balance in its Capital Account in excess of such sum after all other allocations
provided for in this Article IV have been made as if Section 4.2(e) and this
Section 4.2(f) were not in this Agreement.

(g) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 734(b) or 743(b) is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as a result of a distribution
to any Member in complete liquidation of such Member’s Interest in the Company,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such item of gain or loss shall be
allocated to the Members in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) if such section applies or to the Member to whom
such distribution was made if Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(h) For the proper administration of the Company, the Managing Member may
(i) adopt such conventions as it deems appropriate in determining the amount of
depreciation, amortization and cost recovery deductions; (ii) make special
allocations of income, gain, loss, deduction, Unrealized Gain or Unrealized
Loss; and (iii) amend the provisions of this Agreement as appropriate (x) to
reflect the proposal or promulgation of Treasury Regulations under
Section 704(b) or Section 704(c) of the Code. The General Partner may adopt such
conventions, make such allocations and make such amendments to this Agreement as
provided in this Section 4.4(h) only if such conventions, allocations or
amendments would not have a material adverse effect on any holder of Units.

(i) The allocations set forth in Sections 4.2(a) through 4.2(g) (the “Regulatory
Allocations”) are intended to comply with certain requirements of Treasury
Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding any other provision
of this Article IV (other than the Regulatory Allocations), the Regulatory
Allocations (and anticipated future Regulatory Allocations) shall be taken into
account in allocating other items of income, gain, loss and deduction among the
Members so that, to the extent possible, the net amount of such allocation of
other items and the Regulatory Allocations to each Member should be equal to the
net amount that would have been allocated to each such Member if the Regulatory
Allocations had not occurred. This Section 4.2(h) is intended to minimize to the
extent possible and to the extent necessary any economic distortions which may
result from application of the Regulatory Allocations and shall be interpreted
in a manner consistent therewith.

 

17



--------------------------------------------------------------------------------

Section 4.3 Allocations for Tax Purposes in General.

(a) Except as otherwise provided in this Section 4.3, each item of income, gain,
loss and deduction of the Company for federal income tax purposes shall be
allocated among the Members in the same manner as such item is allocated under
Sections 4.1 and 4.2.

(b) In accordance with Code Section 704(c) and the Treasury Regulations
thereunder (including the Treasury Regulations applying the principles of Code
Section 704(c) to changes in Gross Asset Values), items of income, gain, loss
and deduction with respect to any Company property having a Gross Asset Value
that differs from such property’s adjusted U.S. federal income tax basis shall,
solely for U.S. federal income tax purposes, be allocated among the Members to
account for any such difference using the “traditional method with curative
allocations,” with the curative allocations applied only to sale gain under
Treasury Regulations Section 1.704-3(c) or such other method or methods as
determined by the Managing Member to be appropriate and in accordance with the
applicable Treasury Regulations.

(c) Any (i) recapture of depreciation or any other item of deduction shall be
allocated, in accordance with Treasury Regulations Sections 1.1245-1(e) and
1.1254-5, to the Members who received the benefit of such deductions (taking
into account the effect of remedial allocations), and (ii) recapture of grants
credits shall be allocated to the Members in accordance with applicable law.

(d) Allocations pursuant to this Section 4.3 are solely for purposes of federal,
state and local taxes and shall not affect or in any way be taken into account
in computing any Member’s Capital Account or share of Profits, Losses, other
items or distributions pursuant to any provision of this Agreement.

Section 4.4 Other Allocation Rules.

(a) The Members are aware of the income tax consequences of the allocations made
by this Article IV and the economic impact of the allocations on the amounts
receivable by them under this Agreement. The Members hereby agree to be bound by
the provisions of this Article IV in reporting their share of Company income and
loss for income tax purposes.

(b) All items of income, gain, loss, deduction and credit allocable to an
interest in the Company that may have been Transferred shall be allocated
between the Transferor and the Transferee based on the portion of the Fiscal
Year during which each was recognized as the owner of such interest, without
regard to the results of Company operations during any particular portion of
that year and without regard to whether cash distributions were made to the
Transferor or the Transferee during that year; provided, however, that this
allocation must be made in accordance with a method permissible under Code
Section 706 and the Treasury Regulations thereunder.

(c) The Members’ proportionate shares of the “excess nonrecourse liabilities” of
the Company, within the meaning of Treasury Regulations Section 1.752-3(a)(3),
shall be allocated to the Members in any manner determined by the Managing
Member and permissible under the Treasury Regulations.

ARTICLE V

DISTRIBUTIONS

Section 5.1 Distributions.

(a) Distributions. To the extent permitted by applicable Law and hereunder,
distributions to Members may be declared by the Managing Member out of funds
legally available therefor in such amounts and on such terms (including the
payment dates of such distributions) as the Managing Member shall determine
using such record date as the Managing Member may designate; such distribution
shall be made to the Members as of the close of business on such record date on
a pro rata basis (except that repurchases or redemptions made in accordance with
Section 3.1(f) or payments made in accordance with Section 6.4 need not be on a
pro rata basis), in accordance with the number of Units owned by each Member as
of the close of business on such record date; provided, however, that the
Managing

 

18



--------------------------------------------------------------------------------

Member shall have the obligation to make distributions as set forth in Sections
3.1(f), 5.2 and 6.4; and provided further that, notwithstanding any other
provision herein to the contrary, no distributions shall be made to any Member
to the extent such distribution would render the Company insolvent. For purposes
of the foregoing sentence, insolvency means the inability of the Company to meet
its payment obligations when due. Promptly following the designation of a record
date and the declaration of a distribution pursuant to this Section 5.1, the
Managing Member shall give notice to each Member of the record date, the amount
and the terms of the distribution and the payment date thereof.

(b) Successors. For purposes of determining the amount of distributions, each
Member shall be treated as having made the Capital Contributions and as having
received the Distributions made to or received by its predecessors in respect of
any of such Member’s Units.

(c) Distributions In-Kind. Except as otherwise provided in this Agreement, any
distributions may be made in cash or in kind, or partly in cash and partly in
kind, as determined by the Managing Member. To the extent that the Company
distributes property in-kind to the Members, the Company shall be treated as
making a distribution equal to the Fair Market Value of such property for
purposes of Section 5.1(a) and such property shall be treated as if it were sold
for an amount equal to its Fair Market Value. Any resulting gain or loss shall
be allocated to the Member’s Capital Accounts in accordance with Section 4.1 and
Section 4.2.

Section 5.2 Certain Distributions and Advances. Subject to the availability of
funds and to any restrictions contained in any agreement to which the Company is
bound,

(a) On each Tax Distribution Date, the Company shall, make distributions to the
Members pro rata in proportion to their respective Units in an amount sufficient
to cause SEI to receive a distribution of cash equal to its Assumed Tax
Liability, if any.

(b) On or immediately prior to each Quarterly Distribution Date, the Company
shall make distributions to the Members pro rata in proportion to their
respective Units in an amount determined by the Managing Member in its sole
discretion, to be sufficient to cause SEI to receive a distribution of cash
equal to the dividend declared by SEI for such Quarterly Distribution Date.

(c) On each TRA Payment Date, the Company shall make distributions to the
Members pro rata in proportion to their respective Units in an amount sufficient
to cause SEI to receive a distribution of cash equal to its required payments
under the Tax Receivable Agreement, subject to any deferral required under the
Tax Receivable Agreement.

(d) If the cumulative amount of actual federal, state and local income taxes due
from SEI for the current taxable year and all prior taxable years as of the due
date for SEI’s federal income tax return for such taxable year exceeds the sum
of the cumulative amount of distributions pursuant to Sections 5.1 and 5.2(a)
and any Tax Advances (as defined below) made to SEI through such date, the
Company shall, to the extent permitted by applicable Law, but subject to the
Act, the availability of funds and any restrictions contained in any agreement
to which the Company is bound, make advances to SEI in an amount equal to such
excess (a “Tax Advance”). Any such Tax Advance shall be treated as an advance
against and, thus, shall reduce (without duplication), any future distributions
that would otherwise be made to SEI pursuant to Sections 5.1 and 5.2(a).

Section 5.3 Distribution Upon Withdrawal. No withdrawing Member shall be
entitled to receive any distribution or the value of such Member’s Interest in
the Company as a result of withdrawal from the Company prior to the liquidation
of the Company, except as specifically provided in this Agreement.

 

19



--------------------------------------------------------------------------------

ARTICLE VI

MANAGEMENT

Section 6.1 The Managing Member; Fiduciary Duties.

(a) SEI shall be the sole Managing Member of the Company. Except as otherwise
required by Law, (i) the Managing Member shall have full and complete charge of
all affairs of the Company, (ii) the management and control of the Company’s
business activities and operations shall rest exclusively with the Managing
Member, and the Managing Member shall make all decisions regarding the business,
activities and operations of the Company (including the incurrence of costs and
expenses) in its sole discretion without the consent of any other Member and
(iii) the Members other than the Managing Member (in their capacity as such)
shall not participate in the control, management, direction or operation of the
activities or affairs of the Company and shall have no power to act for or bind
the Company.

(b) In connection with the performance of its duties as the Managing Member of
the Company, the Managing Member acknowledges that it will owe to the Members
the same fiduciary duties as it would owe to the stockholders of a Delaware
corporation if it were a member of the board of directors of such a corporation
and the Members were stockholders of such corporation. The parties acknowledge
that the Managing Member will take action through its board of directors, and
that the members of the Managing Member’s board of directors will owe comparable
fiduciary duties to the stockholders of the Managing Member. The Managing Member
will use commercially reasonable efforts, as determined in good faith by the
Managing Member, to minimize any conflict of interest between the Members, on
the one hand, and the stockholders of the Managing Member, on the other hand,
and to effectuate any transaction that involves or affects any of the Company,
the Managing Member, the Members and/or the stockholders of the Managing Member
in a manner that does not (i) disadvantage the Members or their interests
relative to the stockholders of the Managing Member or (ii) advantage the
stockholders of the Managing Member relative to the Members or (iii) treats the
Members and the stockholders of the Managing Member differently.

Section 6.2 Officers.

(a) The Managing Member may appoint, employ or otherwise contract with any
Person for the transaction of the business of the Company or the performance of
services for or on behalf of the Company, and the Managing Member may delegate
to any such Persons such authority to act on behalf of the Company as the
Managing Member may from time to time deem appropriate.

(b) Except as otherwise set forth herein, the president and chief executive
officer of the Company (the “President and Chief Executive Officer”) will be
responsible for the general and active management of the business of the Company
and its Subsidiaries and will see that all orders of the Managing Member are
carried into effect. The President and Chief Executive Officer will report to
the Managing Member and have the general powers and duties of management usually
vested in the office of president and chief executive officer of a corporation
organized under the DGCL, subject to the terms of this Agreement, and will have
such other powers and duties as may be prescribed by the Managing Member or this
Agreement. The President and Chief Executive Officer will have the power to
execute bonds, mortgages and other contracts requiring a seal, under the seal of
the Company, except where required or permitted by Law to be otherwise signed
and executed, and except where the signing and execution thereof will be
expressly delegated by the Managing Member to some other Officer or agent of the
Company.

(c) Except as set forth herein, the Managing Member may appoint Officers at any
time, and the Officers may include one or more vice presidents, a secretary, one
or more assistant secretaries, a chief financial officer, a general counsel, a
treasurer, one or more assistant treasurers, a chief operating officer, an
executive chairman, and any other officers that the Managing Member deems
appropriate. Except as set forth herein, the Officers will serve at the pleasure
of the Managing Member, subject to all rights, if any, of such Officer under any
contract of employment. Any individual may hold any number of offices, and an
Officer may, but need not, be a Member of the Company. The Officers will
exercise such powers and perform such duties as specified in this Agreement or
as determined from time to time by the Managing Member.

(d) Subject to this Agreement and to the rights, if any, of an Officer under a
contract of employment, any Officer may be removed, either with or without
cause, by the Managing Member. Any Officer may resign at any time by giving
written notice to the Managing Member. Any resignation will take effect at the
date of the receipt of that notice or at any later time specified in that
notice; and, unless otherwise specified in that notice, the acceptance of the
resignation will not be necessary to make it effective. Any resignation is
without prejudice to the rights, if any, of the Company under any contract to
which the Officer is a party. A vacancy in any office because of death,
resignation, removal, disqualification or any other cause will be filled in the
manner prescribed in this Agreement for regular appointments to that office.

 

20



--------------------------------------------------------------------------------

Section 6.3 Warranted Reliance by Officers on Others. In exercising their
authority and performing their duties under this Agreement, the Officers shall
be entitled to rely on information, opinions, reports, or statements of the
following persons or groups unless they have actual knowledge concerning the
matter in question that would cause such reliance to be unwarranted:

(a) one or more employees or other agents of the Company or subordinates whom
the Officer reasonably believes to be reliable and competent in the matters
presented; and

(b) any attorney, public accountant, or other person as to matters which the
Officer reasonably believes to be within such person’s professional or expert
competence.

Section 6.4 Indemnification. Subject to the limitations and conditions provided
in this Section 6.4, each Person who was or is made a party or is threatened to
be made a party to or is involved in any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
arbitrative (each, a “Proceeding”), or any appeal in such a Proceeding or any
inquiry or investigation that could lead to such a Proceeding, by reason of the
fact the, she or it, or a Person of which he, she or it is the legal
representative, is or was a Member or an Officer, in each case, shall be
indemnified by the Company to the fullest extent permitted by applicable law, as
the same exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than such law permitted the Company to provide
prior to such amendment) against all judgment, penalties (including excise and
similar taxes and punitive damages), fines, settlement and reasonable expenses
(including reasonable attorneys’ fees and expenses) actually incurred by such
person in connection with such Proceeding, appeal, inquiry or investigation, if
such Person acted in Good Faith. Reasonable expenses incurred by a Person of the
type entitled to be indemnified under this Section 6.4 who was, is or is
threatened to be made a named defendant or respondent in a Proceeding shall be
paid by the Company in advance of the final disposition of the Proceeding upon
receipt of an undertaking by or on behalf of such Person to repay such amount if
it shall ultimately be determined that he, she or it is not entitled to be
indemnified by the Company. Indemnification under this Section 6.4 shall
continue as to a Person who has ceased to serve in the capacity which initially
entitled such Person to indemnity hereunder. The rights granted pursuant to this
Section 6.4 shall be deemed contract rights, and no amendment, modification or
repeal of this Section 6.4 shall have the effect of limiting or denying any such
rights with respect to actions taken or Proceedings, appeals, inquiries or
investigations arising prior to any amendment, modification or repeal. It is
expressly acknowledged that the indemnification provided in this Section 6.4
could involve indemnification for negligence or under theories of strict
liability.

Section 6.5 Maintenance of Insurance or Other Financial Arrangements. In
compliance with applicable Law, the Company (with the approval of the Managing
Member) may purchase and maintain insurance or make other financial arrangements
on behalf of any Person who is or was a Member, employee or agent of the
Company, or at the request of the Company is or was serving as a manager,
director, officer, employee or agent of another limited liability company,
corporation, partnership, joint venture, trust or other enterprise, for any
Liability asserted against such Person and Liability and expenses incurred by
such Person in such Person’s capacity as such, or arising out of such Person’s
status as such, whether or not the Company has the authority to indemnify such
Person against such Liability and expenses.

Section 6.6 Resignation or Termination of Managing Member. SEI shall not, by any
means, resign as, cease to be or be replaced as Managing Member except in
compliance with this Section 6.6. No termination or replacement of SEI as
Managing Member shall be effective unless proper provision is made, in
compliance with this Agreement, so that the obligations of SEI, its successor
(if applicable) and any new Managing Member and the rights of all Members under
this Agreement and applicable Law remain in full force and effect. No
appointment of a Person other than SEI (or its successor, as applicable) as
Managing Member shall be effective unless SEI (or its successor, as applicable)
and the new Managing Member (as applicable) provide all other Members with
contractual rights, directly enforceable by such other Members against SEI (or
its successor, as applicable) and the new Managing Member (as applicable), to
cause (a) SEI to comply with all SEI’s obligations under this Agreement
(including its obligations under Section 3.7) other than those that must
necessarily be taken in its capacity as Managing Member and (b) the new Managing
Member to comply with all the Managing Member’s obligations under this
Agreement.

 

21



--------------------------------------------------------------------------------

Section 6.7 No Inconsistent Obligations. The Managing Member represents that it
does not have any contracts, other agreements, duties or obligations that are
inconsistent with its duties and obligations (whether or not in its capacity as
Managing Member) under this Agreement and covenants that, except as permitted by
Section 6.1, it will not enter into any contracts or other agreements or
undertake or acquire any other duties or obligations that are inconsistent with
such duties and obligations.

Section 6.8 Reclassification Events of SEI. If a Reclassification Event occurs,
the Managing Member or its successor, as the case may be, shall, as and to the
extent necessary, amend this Agreement in compliance with Section 11.1, and
enter into any necessary supplementary or additional agreements, to ensure that,
following the effective date of the Reclassification Event: (i) the exchange
rights of holders of Units set forth in Section 3.7 provide that each Unit and
share of Class B Stock is exchangeable for the same amount and same type of
property, securities or cash (or combination thereof) that one share of Class A
Stock becomes exchangeable for or converted into as a result of the
Reclassification Event and (ii) SEI or the successor to SEI, as applicable, is
obligated to deliver such property, securities or cash upon such exchange. SEI
shall not consummate or agree to consummate any Reclassification Event unless
the successor Person, if any, becomes obligated to comply with the obligations
of SEI (in whatever capacity) under this Agreement.

Section 6.9 Certain Costs and Expenses. The Company shall (i) pay, or cause to
be paid, all costs, fees, operating expenses and other expenses of the Company
(including the costs, fees and expenses of attorneys, accountants or other
professionals and the compensation of all personnel providing services to the
Company) incurred in pursuing and conducting, or otherwise related to, the
activities of the Company, and (ii) in the sole discretion of the Managing
Member, bear and/or reimburse the Managing Member for any costs, fees or
expenses incurred by it in connection with serving as the Managing Member. To
the extent that the Managing Member determines in its sole discretion that such
expenses are related to the business and affairs of the Managing Member that are
conducted through the Company and/or its Subsidiaries (including expenses that
relate to the business and affairs of the Company and/or its Subsidiaries and
that also relate to other activities of the Managing Member), the Managing
Member may cause the Company to pay or bear all expenses of the Managing Member,
including, without limitation, costs of securities offerings not borne directly
by members, board of directors compensation and meeting costs, cost of periodic
reports to its stockholders, litigation costs and damages arising from
litigation, accounting and legal costs and franchise taxes and any other general
and administrative expenses incurred as a result of the Managing Member being a
publicly traded company, provided that the Company shall not pay or bear any
income tax obligations of the Managing Member.

Section 6.10 Waiver of Business Opportunities.

(a) To the fullest extent permitted by applicable law, the Company, on behalf of
itself and its subsidiaries, and each of the Members, renounces any interest or
expectancy in, or in being offered an opportunity to participate in, any
business opportunities that are from time to time presented to NuDevco Partners,
LLC, NuDevco Partners Holdings, LLC and W. Keith Maxwell III (collectively, the
“Sponsors”) or any of their respective affiliates or any of their respective
agents, shareholders, members, partners, directors, officers, employees,
affiliates or subsidiaries (other than the Company, SEI and their respective
subsidiaries), including any director or officer of the Company who is also an
agent, shareholder, member, partner, director, officer, employee, affiliate or
subsidiary of any Sponsor (each, a “Business Opportunities Exempt Party”), even
if the business opportunity is one that the Company or its subsidiaries might
reasonably be deemed to have pursued or had the ability or desire to pursue if
granted the opportunity to do so, and no Business Opportunities Exempt Party
shall have any duty to communicate or offer any such business opportunity to the
Company or any other Member or be liable to the Company, any other Member or
their respective subsidiaries or any Member, including for breach of any
fiduciary or other duty, and the Company shall indemnify each Business
Opportunities Exempt Party against any claim that such person is liable to the
Company or the Members for breach of any fiduciary duty, by reason of the fact
that such person (i) participates in, pursues or acquires any such business
opportunity, (ii) directs any such business opportunity to another person or
(iii) fails to present any such business opportunity, or information regarding
any such business opportunity, to the Company, any other Member or their
respective subsidiaries, unless, in the case of a person who is a director or
officer of the Company, such business opportunity is expressly offered to such
director or officer in writing solely in his capacity as a director or officer
of the Company.

 

22



--------------------------------------------------------------------------------

(b) Neither the amendment nor repeal of this Section 6.10, nor the amendment of
the Certificate of Formation of the Company, nor, to the fullest extent
permitted by applicable Law, any modification of Law, shall eliminate, reduce or
otherwise adversely affect any right or protection of any Person granted
pursuant hereto existing at, or arising out of or related to any event, act or
omission that occurred prior to, the time of such amendment, repeal, adoption or
modification (regardless of when any proceeding (or part thereof) relating to
such event, act or omission arises or is first threatened, commenced or
completed).

(c) If any provision or provisions of this Section 6.10 shall be held to be
invalid, illegal or unenforceable as applied to any circumstance for any reason
whatsoever, (a) the validity, legality and enforceability of such provisions in
any other circumstance and of the remaining provisions of this Section 6.10
(including, without limitation, each portion of any paragraph of this
Section 6.10 containing any such provision held to be invalid, illegal or
unenforceable that is not itself held to be invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and (b) to the fullest
extent possible, the provisions of this Section 6.10 (including, without
limitation, each such portion of any paragraph of this Section 6.10 containing
any such provision held to be invalid, illegal or unenforceable) shall be
construed so as to permit the Company to protect its directors, officers,
employees and agents from personal liability in respect of their good faith
service to or for the benefit of the Corporation to the fullest extent permitted
by applicable Law.

ARTICLE VII

ROLE OF MEMBERS

Section 7.1 Rights or Powers. Other than the Managing Member, the Members,
acting in their capacity as Members, shall not have any right or power to take
part in the management or control of the Company or its business and affairs or
to act for or bind the Company in any way. Notwithstanding the foregoing, the
Members have all the rights and powers specifically set forth in this Agreement
and, to the extent not inconsistent with this Agreement, in the Act. A Member,
any Affiliate thereof or an employee, stockholder, agent, director or officer of
a Member or any Affiliate thereof, may also be an employee or be retained as an
agent of the Company. The existence of these relationships and acting in such
capacities will not result in the Member (other than the Managing Member) being
deemed to be participating in the control of the business of the Company or
otherwise affect the limited liability of the Member. Except as specifically
provided herein, a Member (other than the Managing Member) shall not, in its
capacity as a Member, take part in the operation, management or control of the
Company’s business, transact any business in the Company’s name or have the
power to sign documents for or otherwise bind the Company.

Section 7.2 Voting.

(a) Meetings of the Members may be called upon the written request of Members
holding at least 50% of the outstanding Units. Such request shall state the
location of the meeting and the nature of the business to be transacted at the
meeting. Written notice of any such meeting shall be given to all Members not
less than two Business Days nor more than 30 days prior to the date of such
meeting. Members may vote in person, by proxy or by telephone at any meeting of
the Members and may waive advance notice of such meeting. Whenever the vote or
consent of Members is permitted or required under this Agreement, such vote or
consent may be given at a meeting of the Members or may be given in accordance
with the procedure prescribed in this Section 7.2. Except as otherwise expressly
provided in this Agreement, the affirmative vote of the Members holding a
majority of the outstanding Units shall constitute the act of the Members.

(b) Each Member may authorize any Person or Persons to act for it by proxy on
all matters in which such Member is entitled to participate, including waiving
notice of any meeting, or voting or participating at a meeting. Every proxy must
be signed by such Member or its attorney-in-fact. No proxy shall be valid after
the expiration of 11 months from the date thereof unless otherwise provided in
the proxy. Every proxy shall be revocable at the pleasure of the Member
executing it.

(c) Each meeting of Members shall be conducted by an Officer designated by the
Managing Member or such other individual person as the Managing Member deems
appropriate.

(d) Any action required or permitted to be taken by the Members may be taken
without a meeting if the requisite Members whose approval is necessary consent
thereto in writing.

 

23



--------------------------------------------------------------------------------

Section 7.3 Various Capacities. The Members acknowledge and agree that the
Members or their Affiliates will from time to time act in various capacities,
including as a Member and as the Tax Matters Member.

ARTICLE VIII

TRANSFERS OF INTERESTS

Section 8.1 Restrictions on Transfer.

(a) Except as provided in Section 3.7 and except for the Transfers by a Member
to Permitted Transferee, no Member shall Transfer all or any portion of its
Interest without the prior written consent of the Managing Member in its sole
discretion. If, notwithstanding the provisions of this Section 8.1(a), all or
any portion of a Member’s Interests are Transferred in violation of this
Section 8.1(a), involuntarily, by operation of law or otherwise, then without
limiting any other rights and remedies available to the other parties under this
Agreement or otherwise, the Transferee of such Interest (or portion thereof)
shall not be admitted to the Company as a Member or be entitled to any rights as
a Member hereunder, and the Transferor will continue to be bound by all
obligations hereunder, unless and until the Managing Member consents in writing
to such admission, which consent shall be granted or withheld in the Managing
Member’s sole discretion. Any attempted or purported Transfer of all or a
portion of a Member’s Interests in violation of this Section 8.1(a) shall be
null and void and of no force or effect whatsoever. No Units may be Transferred
by a Member that also holds Class B Stock unless a corresponding number of
shares of Class B Stock are transferred therewith. For the avoidance of doubt,
the restrictions on Transfer contained in this Article VIII shall not apply to
the Transfer of any capital stock of the Managing Member; provided that no
shares of Class B Stock may be Transferred unless a corresponding number of
Units are Transferred therewith in accordance with this Agreement.

(b) In addition to any other restrictions on Transfer herein contained,
including the provisions of this Article VIII, in no event may any Transfer or
assignment of Interests by any Member be made (i) to any Person who lacks the
legal right, power or capacity to own Interests; (ii) if in the opinion of legal
counsel or a qualified tax advisor to the Company such Transfer presents a
material risk that such Transfer would cause the Company to cease to be
classified as a partnership or to be classified as a “publicly traded
partnership” within the meaning of Section 7704(b) of the Code for federal
income tax purposes; (iii) if such Transfer would cause the Company to become,
with respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in Section 3(14) of ERISA) or a “disqualified
person” (as defined in Section 4975(e)(2) of the Code); (iv) if such Transfer
would, in the opinion of counsel to the Company, cause any portion of the assets
of the Company to constitute assets of any employee benefit plan pursuant to the
Plan Asset Regulation or otherwise cause the Company to be subject to regulation
under ERISA; (v) if such Transfer requires the registration of such Interests or
any Equity Securities issued upon any exchange of such Interests, pursuant to
any applicable federal or state securities Laws; (vi) if such Transfer subjects
the Company to regulation under the Investment Company Act or the Investment
Advisors Act of 1940, each as amended (or any succeeding law); or (vii) by the
Managing Member, if such Transfer would result in the Managing Member holding
less than 2% of the outstanding Units.

Section 8.2 Notice of Transfer. Other than in connection with Transfers made
pursuant to Section 3.7, each Member shall, after complying with the provisions
of this Agreement, but in any event no later than three Business Days following
any Transfer of Interests, give written notice to the Company of such Transfer.
Each such notice shall describe the manner and circumstances of the Transfer.

Section 8.3 Transferee Members. A Transferee of Interests pursuant to this
Article VIII shall have the right to become a Member only if (i) the
requirements of this Article VIII are met, (ii) such Transferee executes an
instrument reasonably satisfactory to the Managing Member agreeing to be bound
by the terms and provisions of this Agreement and assuming all of the
Transferor’s then existing and future Liabilities arising under or relating to
this Agreement, (iii) such Transferee represents that the Transfer was made in
accordance with all applicable securities Laws, (iv) the Transferor or
Transferee shall have reimbursed the Company for all reasonable expenses
(including attorneys’ fees and expenses) of any Transfer or proposed Transfer of
a Member’s Interest, whether or not consummated and (v) if such Transferee or
his or her spouse is a resident of a community property jurisdiction, then

 

24



--------------------------------------------------------------------------------

such Transferee’s spouse shall also execute an instrument reasonably
satisfactory to the Managing Member agreeing to be bound by the terms and
provisions of this Agreement to the extent of his or her community property or
quasi-community property interest, if any, in such Member’s Interest. Unless
agreed to in writing by the Managing Member, the admission of a Member shall not
result in the release of the Transferor from any Liability that the Transferor
may have to each remaining Member or to the Company under this Agreement or any
other Contract between the Managing Member, the Company or any of its
Subsidiaries, on the one hand, and such Transferor or any of its Affiliates, on
the other hand. Written notice of the admission of a Member shall be sent
promptly by the Company to each remaining Member. Notwithstanding anything to
the contrary in this Section 8.3, and except as otherwise provided in this
Agreement, following a Transfer by one or more Members (or a transferee of the
type described in this sentence) to an Permitted Transferee of all or
substantially all of their Interests, such transferee shall succeed to all of
the rights of such Member(s) under this Agreement.

Section 8.4 Legend. Each certificate representing a Unit, if any, will be
stamped or otherwise imprinted with a legend in substantially the following
form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.

THE TRANSFER AND VOTING OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS
SPECIFIED IN THE SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF SPARK HOLDCO, LLC DATED AS OF AUGUST 1, 2014, AMONG THE MEMBERS LISTED
THEREIN, AS IT MAY BE AMENDED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME,
AND NO TRANSFER OF THESE SECURITIES WILL BE VALID OR EFFECTIVE UNTIL SUCH
CONDITIONS HAVE BEEN FULFILLED. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO
COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF THE ISSUER OF SUCH SECURITIES.”

ARTICLE IX

ACCOUNTING

Section 9.1 Books of Account. The Company shall maintain true books and records
of account in which full and correct entries shall be made of all its business
transactions pursuant to a system of accounting established and administered in
accordance with GAAP, and shall set aside on its books all such proper accruals
and reserves as shall be required under GAAP.

Section 9.2 Tax Elections. The Company shall make the following elections on the
appropriate forms or tax returns:

(a) to adopt the calendar year as the Company’s Fiscal Year, if permitted under
the Code;

(b) to adopt the accrual method of accounting for U.S. federal income tax
purposes;

(c) to elect to amortize the organizational expenses of the Company as permitted
by Code Section 709(b);

(d) to make an election described in Section 754 of the Code (which the Company
shall ensure that it has in effect at all times); and

(e) any other election the Managing Member may deem appropriate and in the best
interests of the Company.

Section 9.3 Tax Returns; Information. The Tax Matters Member shall arrange for
the preparation and timely filing of all income and other tax and informational
returns of the Company. The Tax Matters Member shall

 

25



--------------------------------------------------------------------------------

furnish to each Member a copy of each approved return and statement, together
with any schedules or other information which each Member may require in
connection with such Member’s own tax affairs as soon as practicable (but in no
event more than 60 days after the end of each Fiscal Year).

Section 9.4 Tax Matters Member. The Managing Member is specially authorized and
appointed to act as the “Tax Matters Member” under the Code and in any similar
capacity under state or local Law. The Tax Matters Member may retain, at the
Company’s expense, such outside counsel, accountants and other professional
consultants as it may reasonably deem necessary in the course of fulfilling its
obligations as Tax Matters Member.

Section 9.5 Withholding Tax Payments and Obligations. If withholding taxes are
paid or required to be paid in respect of payments made to or by the Company,
such payments or obligations shall be treated as follows:

(a) If the Company receives proceeds in respect of which a tax has been
withheld, the Company shall be treated as having received cash in an amount
equal to the amount of such withheld tax, and, for all purposes of this
Agreement but subject to Section 9.5(d), each Member shall be treated as having
received a distribution pursuant to Section 5.1 equal to the portion of the
withholding tax allocable to such Member, as determined by the Managing Member
in its discretion.

(b) The Company is authorized to withhold from any payment made to, or any
distributive share of, a Member any taxes required by Law to be withheld.

(c) Neither the Company nor the Managing Member shall be liable for any excess
taxes withheld in respect of any Member, and, in the event of overwithholding, a
Member’s sole recourse shall be to apply for a refund from the appropriate
Governmental Entity.

(d) Any taxes withheld pursuant to Section 9.5(a) or (b) shall be treated as if
distributed to the relevant Member to the extent an amount equal to such
withheld taxes would then be distributable to such Member, and, to the extent in
excess of such distributable amounts, as a demand loan payable by the Member to
the Company with interest at the Prime Rate in effect from time to time,
compounded annually. The Managing Member may, in its discretion, either demand
payment of the principal and accrued interest on such demand loan at any time,
and enforce payment thereof by legal process, or may withhold from one or more
distributions to a Member amounts sufficient to satisfy such Member’s
obligations under any such demand loan.

(e) If the Company is required by Law to make any payment to a Governmental
Entity that is specifically attributable to a Member or a Member’s status as
such (including federal withholding taxes, state personal property taxes, and
state unincorporated business taxes), then such Member shall indemnify and
contribute to the Company in full for the entire amount of taxes paid (plus
interest, penalties and related expenses if the failure of the Company to make
such payment is due to the fault of the Member) (which payment shall not be
deemed a Capital Contribution for purposes of this Agreement). The Managing
Member may offset distributions to which a Person is otherwise entitled under
this Agreement against such Person’s obligation to indemnify the Company under
this Section 9.5(e).

ARTICLE X

DISSOLUTION AND TERMINATION

Section 10.1 Liquidating Events. The Company shall dissolve and commence winding
up and liquidating upon the first to occur of the following (“Liquidating
Events”):

(a) The sale of all or substantially all of the assets of the Company; and

(b) The determination of the Managing Member to dissolve, wind up, and liquidate
the Company.

The Members hereby agree that the Company shall not dissolve prior to the
occurrence of a Liquidating Event and that no Member shall seek a dissolution of
the Company, under Section 18-802 of the Act or otherwise, other than based on
the matters set forth in subsections (a) and (b) above. If it is determined by a
court of competent

 

26



--------------------------------------------------------------------------------

jurisdiction that the Company has dissolved prior to the occurrence of a
Liquidating Event, the Members hereby agree to continue the business of the
Company without a winding up or liquidation. In the event of a dissolution
pursuant to Section 10.1(b), the relative economic rights of each class of Units
immediately prior to such dissolution shall be preserved to the greatest extent
practicable with respect to distributions made to Members pursuant to
Section 10.3 in connection with such dissolution, taking into consideration tax
and other legal constraints that may adversely affect one or more parties to
such dissolution and subject to compliance with applicable laws and regulations,
unless, with respect to any class of Units, holders of a majority of the Units
of such class consent in writing to a treatment other than as described above.

Section 10.2 Bankruptcy. For purposes of this Agreement, the “bankruptcy” of a
Member shall mean the occurrence of any of the following: (a) any Governmental
Entity shall take possession of any substantial part of the property of that
Member or shall assume control over the affairs or operations thereof, or a
receiver or trustee shall be appointed, or a writ, order, attachment or
garnishment shall be issued with respect to any substantial part thereof, and
such possession, assumption of control, appointment, writ or order shall
continue for a period of 90 consecutive days; or (b) a Member shall admit in
writing of its inability to pay its debts when due, or make an assignment for
the benefit of creditors; or apply for or consent to the appointment of any
receiver, trustee or similar officer or for all or any substantial part of its
property; or shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debts, dissolution, liquidation, or similar proceeding under the Laws of any
jurisdiction; or (c) a receiver, trustee or similar officer shall be appointed
for such Member or with respect to all or any substantial part of its property
without the application or consent of that Member, and such appointment shall
continue undischarged or unstayed for a period of 90 consecutive days or any
bankruptcy, insolvency, reorganization, arrangements, readjustment of debt,
dissolution, liquidation or similar proceedings shall be instituted (by
petition, application or otherwise) against that Member and shall remain
undismissed for a period of 90 consecutive days.

Section 10.3 Procedure.

(a) In the event of the dissolution of the Company for any reason, the Members
shall commence to wind up the affairs of the Company and to liquidate the
Company’s investments; provided that if a Member is in bankruptcy or dissolved,
another Member, who shall be the Managing Member (“Winding-Up Member”) shall
commence to wind up the affairs of the Company and, subject to Section 10.4(a),
such Winding-Up Member shall have full right and unlimited discretion to
determine in good faith the time, manner and terms of any sale or sales of the
Property or other assets pursuant to such liquidation, having due regard to the
activity and condition of the relevant market and general financial and economic
conditions. The Members shall continue to share profits, losses and
distributions during the period of liquidation in the same manner and proportion
as though the Company had not dissolved. The Company shall engage in no further
business except as may be necessary, in the reasonable discretion of the
Managing Member or the Winding-Up Member, as applicable, to preserve the value
of the Company’s assets during the period of dissolution and liquidation.

(b) Following the payment of all expenses of liquidation and the allocation of
all Profits and Losses as provided in Article IV, the proceeds of the
liquidation and any other funds of the Company shall be distributed in the
following order of priority:

(i) First, to the payment and discharge of all of the Company’s debts and
Liabilities to creditors (whether third parties or Members), in the order of
priority as provided by Law, except any obligations to the Members in respect of
their Capital Accounts;

(ii) Second, to set up such cash reserves which the Managing Member reasonably
deems necessary for contingent or unforeseen Liabilities or future payments
described in Section 10.3(b)(i) (which reserves when they become unnecessary
shall be distributed in accordance with the provisions of subsection (iv),
below); and

(iii) Third, subject to Section 5.2(b), the balance to the Members, pro rata in
proportion to their respective Units.

 

27



--------------------------------------------------------------------------------

(c) Except as provided in Section 10.4(a), no Member shall have any right to
demand or receive property other than cash upon dissolution and termination of
the Company.

(d) Upon the completion of the liquidation of the Company and the distribution
of all Company funds, the Company shall terminate and the Managing Member or the
Winding-Up Member, as the case may be, shall have the authority to execute and
record a certificate of cancellation of the Company, as well as any and all
other documents required to effectuate the dissolution and termination of the
Company.

Section 10.4 Rights of Members.

(a) Each Member irrevocably waives any right that it may have to maintain an
action for partition with respect to the property of the Company.

(b) Except as otherwise provided in this Agreement, (i) each Member shall look
solely to the assets of the Company for the return of its Capital Contributions,
and (ii) no Member shall have priority over any other Member as to the return of
its Capital Contributions, distributions or allocations.

Section 10.5 Notices of Dissolution. In the event a Liquidating Event occurs or
an event occurs that would, but for provisions of Section 10.1, result in a
dissolution of the Company, the Company shall, within 30 days thereafter,
(a) provide written notice thereof to each of the Members and to all other
parties with whom the Company regularly conducts business (as determined in the
discretion of the Managing Member), and (b) comply, in a timely manner, with all
filing and notice requirements under the Act or any other applicable Law.

Section 10.6 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets in order to minimize any losses that might otherwise
result from such winding up.

Section 10.7 No Deficit Restoration. No Member shall be personally liable for a
deficit Capital Account balance of that Member, it being expressly understood
that the distribution of liquidation proceeds shall be made solely from existing
Company assets.

ARTICLE XI

GENERAL

Section 11.1 Amendments; Waivers.

(a) The terms and provisions of this Agreement may be waived, modified or
amended (including by means of merger, consolidation or other business
combination to which the Company is a party) only with the approval of the
Managing Member; provided, however, that no amendment to this Agreement may:

(i) modify the limited liability of any Member, or increase the liabilities or
obligations of any Member, in each case, without the consent of each such
affected Member; or

(ii) materially alter or change any rights, preferences or privileges of any
Interests in a manner that is different or prejudicial relative to any other
Interests, without the approval of a majority in interest of the Members holding
the Interests affected in such a different or prejudicial manner.

(b) Notwithstanding the foregoing subsection (a), the Managing Member, acting
alone, may amend this Agreement, including Exhibit A, to reflect the admission
of new Members, Transfers of Interests, the issuance of additional Units or
Equity Securities, as provided by the terms of this Agreement, and, subject to
Section 11.1(a), subdivisions or combinations of Units made in compliance with
Section 3.1(g).

 

28



--------------------------------------------------------------------------------

(c) No waiver of any provision or default under, nor consent to any exception
to, the terms of this Agreement or any agreement contemplated hereby shall be
effective unless in writing and signed by the party to be bound and then only to
the specific purpose, extent and instance so provided.

Section 11.2 Further Assurances. Each party agrees that it will from time to
time, upon the reasonable request of another party, execute such documents and
instruments and take such further action as may be required to accomplish the
purposes of this Agreement.

Section 11.3 Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon the parties and their respective successors and
assigns, but shall inure to the benefit of and be enforceable by the successors
and assigns of any Member only to the extent that they are permitted successors
and assigns pursuant to the terms hereof. No party may assign its rights
hereunder except as herein expressly permitted.

Section 11.4 Entire Agreement. This Agreement, together with all Exhibits and
Schedules hereto and all other agreements referenced therein and herein,
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties and there are no warranties, representations or other agreements between
the parties in connection with the subject matter hereof except as specifically
set forth herein and therein.

Section 11.5 Rights of Members Independent. The rights available to the Members
under this Agreement and at Law shall be deemed to be several and not dependent
on each other and each such right accordingly shall be construed as complete in
itself and not by reference to any other such right. Any one or more and/or any
combination of such rights may be exercised by a Member and/or the Company from
time to time and no such exercise shall exhaust the rights or preclude another
Member from exercising any one or more of such rights or combination thereof
from time to time thereafter or simultaneously.

Section 11.6 Governing Law. This Agreement, the legal relations between the
parties and any Action, whether contractual or non-contractual, instituted by
any party with respect to matters arising under or growing out of or in
connection with or in respect of this Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware applicable to
contracts made and performed in such State and without regard to conflicts of
law doctrines, except to the extent that certain matters are preempted by
federal Law or are governed as a matter of controlling Law by the Law of the
jurisdiction of organization of the respective parties.

Section 11.7 Jurisdiction and Venue. The parties hereto hereby agree and consent
to be subject to the jurisdiction of any federal court of the District of
Delaware or the Delaware Court of Chancery over any action, suit or proceeding
(a “Legal Action”) arising out of or in connection with this Agreement. The
parties hereto irrevocably waive the defense of an inconvenient forum to the
maintenance of any such Legal Action. Each of the parties hereto further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such Legal Action by the mailing of copies thereof by registered
mail, postage prepaid, to such party at its address set forth in this Agreement,
such service of process to be effective upon acknowledgment of receipt of such
registered mail. Nothing in this Section 11.7 shall affect the right of any
party hereto to serve legal process in any other manner permitted by law.

Section 11.8 Headings. The descriptive headings of the Articles, Sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

Section 11.9 Counterparts. This Agreement and any amendment hereto or any other
agreement (or document) delivered pursuant hereto may be executed in one or more
counterparts and by different parties in separate counterparts. All of such
counterparts shall constitute one and the same agreement (or other document) and
shall become effective (unless otherwise provided therein) when one or more
counterparts have been signed by each party and delivered to the other party.

 

29



--------------------------------------------------------------------------------

Section 11.10 Notices. Any notice or other communication hereunder must be given
in writing and (a) delivered in person, (b) transmitted by facsimile or
telecommunications mechanism, provided, that any notice so given is also mailed
as provided in clause (c), or (c) mailed by certified or registered mail,
postage prepaid, receipt requested as follows:

If to the Company or the Managing Member, addressed to it at:

c/o Spark Energy, Inc.

2105 CityWest Blvd., Suite 100

Houston, Texas 77042

Telephone: 713.600.2600

Facsimile: 832.320.2943

Attention: Gil Melman, General Counsel

With copies (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500-6760

Houston, Texas 77002

Telephone: 713.758.2977

Facsimile: 713.615.5234

Attention: Sarah K. Morgan

or to such other address or to such other person as either party shall have last
designated by such notice to the other parties. Each such notice or other
communication shall be effective (i) if given by telecommunication, when
transmitted to the applicable number so specified in (or pursuant to) this
Section 11.10 and an appropriate answerback is received or, if transmitted after
4:00 p.m. local time on a Business Day in the jurisdiction to which such notice
is sent or at any time on a day that is not a Business Day in the jurisdiction
to which such notice is sent, then on the immediately following Business Day,
(ii) if given by mail, on the first Business Day in the jurisdiction to which
such notice is sent following the date three days after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, on the Business Day when actually received
at such address or, if not received on a Business Day, on the Business Day
immediately following such actual receipt.

Section 11.11 Representation By Counsel; Interpretation. The parties acknowledge
that each party to this Agreement has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of Law, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived.

Section 11.12 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable by any Governmental Entity, the remaining
provisions of this Agreement, to the extent permitted by Law shall remain in
full force and effect, provided, that the essential terms and conditions of this
Agreement for all parties remain valid, binding and enforceable.

Section 11.13 Expenses. Except as otherwise provided in this Agreement, each
party shall bear its own expenses in connection with the transactions
contemplated by this Agreement.

Section 11.14 No Third Party Beneficiaries. Except as expressly provided in
Section 6.4 and Section 9.2, nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and permitted assigns, any rights or remedies under this
Agreement or otherwise create any third party beneficiary hereto.

[Signatures on Next Page]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Second Amended
and Restated Limited Liability Company Agreement to be executed by its duly
authorized officers as of the day and year first above written.

 

COMPANY: SPARK HOLDCO, LLC By:  

/s/ Nathan Kroeker

  Name:   Nathan Kroeker   Title:   President and Chief Executive Officer

 

A-1



--------------------------------------------------------------------------------

MANAGING MEMBER: SPARK ENERGY, INC. By:  

/s/ Nathan Kroeker

  Name:   Nathan Kroeker   Title:   President and Chief Executive Officer

 

A-2



--------------------------------------------------------------------------------

NUDEVCO RETAIL HOLDINGS, LLC By:  

/s/ Terry D. Jones

Name:   Terry D. Jones Title:   Executive Vice President and General Counsel

 

A-3



--------------------------------------------------------------------------------

NUDEVCO RETAIL, LLC By:  

/s/ Terry D. Jones

Name:   Terry D. Jones Title:   Executive Vice President and General Counsel

 

A-4



--------------------------------------------------------------------------------

EXHIBIT A

MEMBERS, IPO DATE CAPITAL ACCOUNT BALANCE AND INTERESTS

 

Members    IPO Date
Capital Account
Balance      Units      Percentage of Class
of Units  

Spark Energy, Inc.

   $ 54,000,000         3,000,000         21.82 % 

NuDevco Retail Holdings, LLC

   $ 191,025,000         10,612,500         77.18 % 

NuDevco Retail, LLC

   $ 2,475,000         137,500         1.0 % 